Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 1 of 60




          EXHIBIT 1
True and Correct Copy of All Process, Pleadings, and any
Orders Served Upon Defendant in the State Court Action




          EXHIBIT 1
           Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 2 of 60
                                                                     Electronically Filed
                                                                     3/15/2021 4:50 PM
                                                                     Steven D. Grierson
                                                                     CLERK OF THE COURT

1    Sheida Hukman (Pro Se)
     P.O Box 96321
2    Las Vegas, Nevada 8919
     Tel-213-456-1746
3    Email-shuckman987@gmail.com
                                                                 CASE NO: A-21-831118-C
4                                                                         Department 27
                        UNITED STATE DISCTRICT COURT OF NEVADA
5                           CLARK COUNTY, LAS VEGAS, NEVADA

6                                                Case No.:
     Sheida Hukman,
7
                   Plaintiff,                    REQUEST FOR JURY TRIAL
8

9 vs

10   Terrible Herbst Inc.,

11                 Defendant,

12

13

14                   Employment Discrimination Complaint

15
              Plaintiff respectfully submits this Employment Discrimination
16
     Complaint and state to this honorable Court as follows:
17

18

19

20   Sheida Hukman

21   /s/       Sheida Hukman

22

23

24

25

26

27

28
     REQUEST FOR JURY TRIAL - 1




                                   Case Number: A-21-831118-C
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 3 of 60



1       I.      Preliminary Statement

2               Plaintiff Sheida Hukman is a Middle Eastern of Kurdish decent

3    From Iraq. She has over 15 years of customer service and supervisory

4    Experience in the customer Service industry, not only poses a degree

5    In computer science & information system from the University of New

6
     York, she is also a multi Lingual possessing Language Knowledge

     In English, Spanish, Farsi, Arabic and Kurdish. She had an excellent
7
     Attendance record, since she was hired, an excellent skills, fast
8
     Learner, provide an excellent customer service and was a good Asset
9
     For Terrible Herbst Inc.,
10
             Bringing this Action against Terrible Herbst Inc. for
11
     Discrimination, Harassment, Retaliation, Denied Promotion four times,
12
     Denied Benefits and denied taking Lunch and two paid breaks every time
13
     She worked at Terrible Herbst during her shift Grave yard and deny
14
     Paying her Lunch when Lunch was Paid by Terrible Herbst and Ultimately
15
     Human Resources forced to quit her job (terminate her Job) in
16
     Violation of the civil Rights Act of1964.
17
            Plaintiff Sheida Hukman alleges the following causes of
     Actions:
18
        1. Intentional Discrimination, violation under Title VII of the
19
     Civil Rights Act Of 1964 based on National Origin.
20
        2. Retaliation In violation of Title VII of the Civil Rights Act of
21
     1964 “42 U.S.C 200e ET Seq (Title VII).
22
        3. Denied Hiring as a Supervisor in violation of Title VII of the
23
     Civil Rights Act of 1964.
24
        4. Denied Hiring as a Store Manager in violation of Title VII of
25
     The civil Rights Act of 1964.
26
        5.    Harassment in violation of Title VII of the Civil Rights Act
27
     Of 1964.
28
     REQUEST FOR JURY TRIAL - 2
           Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 4 of 60



1       6. Denied Paying Benefits such as 401 K Plan since she started

2    Working for Terrible Herbst in October 2017 and Spanish Language

3    Premium Pay.

4       7.    Denied her Lunch time (half an hour) and two breaks( 20 Min )

5    During her Shift every day and denied paying her the lost Time.

6
        8.   Human Resources Director terminated her employment (forced her

     To quit)
7
        9.   Defendant Discrimination , Harassment and retaliation against
8
     The Plaintiff and accused her of supporting Terrorist group and
9
     Contacted the Unemployment Division, the Referee and the Judge when
10
     She appealed the decision of not awarding her the Unemployment Benefit
11
     And had influenced the Judge and The referee and they dismiss the case
12
     II.      History and Factual Facts
13
             Plaintiff was hired by Terrible Herbst in October 11th, 2017
14
     As a Cashier. She was interviewed by Mr. Whitmore “African American “
15
     She was asked Questions answered all the Question accurately and
16
     Scored 100 out of 100 in her test Terrible Herbst offered her a
17
     Position as a Cashier right on the spot, the Company also Checked her
18   Background and was asked to provide the Company with three cards (1)
19   Sheriff Card (2) Tam Card and (3) health Card and was reported to work
20   After few days.
21           Plaintiff was told by Terrible Herbst, human resources that,
22   There a lot of Opportunity for growth within the company and Promotion

23   Once the employees has A Little Experience

24   Per Terrible Herbst Employee Handbook Page 20 transfers and

25   Promotional Opportunity

26            Plaintiff obtain a bachelor degree in computer science and

27   Information system and had a supervisory experience, Plaintiff want to

28
     Apply for a supervisor and Management position within Terrible Herbst
     REQUEST FOR JURY TRIAL - 3
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 5 of 60



1
           Plaintiff is a Middle Eastern, Kurdish decent from Iraq, and
2
     She was the only Kurdish working for Terrible Herbs Inc. She had a
3
     Good attendance record with Terrible Herbs, She reported to work on
4
     Time, she hardly called in sick. She performed her duty and Assignment
5
     Accurately. She provided an excellent customer Service, she never had
6
     Any customer complaint or had any issue with any customers.
7    She resolved the issues immediately if there was a complaint, she
8    Never had any Short Money during her employment as a cashier.
9        When Plaintiff was hired, Human Resources did not offer her any
10   Benefits such As 401K Plan, did not mention it in the Hiring paperwork
11   To accept of Decline the 401K Plan, other employees had a knowledge

12   About the 401 K Plan and were informed when they were hired out of the

13   Plaintiff Protected class. When Ms. Hukman complained for the first

14   Time In 2019, she was not offered the 401K plan or the Loss of the

15   401K Plan, all other employees who were hired by Terrible Herbst they

16   Were offered the 401k Plan out of the Plaintiff protected Class

17
     (U.S) (African American) and (Hispanic).
         Plaintiff spoke other Languages fluently (Spanish) and was not
18
     Offer the extra Money for speaking Spanish, other employees were
19
     Offered extra money for speaking Spanish, (Mexican) out of the
20
     Plaintiff protected class were offered extra money. When Plaintiff
21
     Complained, Human Resources denied paying other Employees extra Salary
22
     For speaking Spanish.
23
         Terrible Herbst had a lot of Customers (Mexican) who did not speak
24
     English and Plaintiff used her Spanish to speak to them, they were
25
     Regular customers going to the convenient store on a daily basis?
26
         During the Plaintiff employment with Terrible Herbst Inc. was
27
     Subjected to various Form of Discrimination, Harassment and
28
     REQUEST FOR JURY TRIAL - 4
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 6 of 60



1    Retaliation, when complained to Terrible Herbst, they did not

2    Investigate the matter or provide the plaintiff with any Letter and

3    She was ignored by terrible herbst Human resources who retaliated

4    Against The Plaintiff and forced her to quit.

5           Plaintiff was denied promotion as an assistant manager in March

6
     2019 by Store Manager Mr. Nakoma. The company and the store manager

     Hired an Assistant Store Manager “Eric Rules Junior, (Mexican) who did
7
     Not have any experience as a supervisor or as a Clerk and had a
8
     Disciplinary action in his file.    Ms. Hukman had more experience and
9
     More Qualification and she was already working for the company, He was
10
     Out of her protected class.
11
            Plaintiff complained to Terrible Herbst Human Resources (Mr.
12
     Whitmore) African American. He took the complaint but, did not respond
13
     To Ms. Hukman Complaint, her complaint was ignored. Ms. Hukman was
14
     Qualified for the position (1)     she was belong to Racial Minority
15
     (2) She was qualified for the job which Terrible Herbst was seeking
16
     (3) Despite her qualification, was rejected (4) after the rejection?
17
     The Position remained open and the employer continued to seek
18   Applicants outside The Plaintiff’s protected Class.
19   See McDonnell Douglas v. Green (1973) 411 US 792 at 800.
20          Second Denial Promotion Plaintiff was denied a second Promotion
21   In September 2019, by the store Manager Mr. Samuel Nakoma “African
22   American “and he Hired again another Assistant manager by the name

23   Ramon “Unknown Last name (Mexican) who did not have any Experience as

24   A supervisor or as a Cashier. Ms. Hukman complained to Human

25   Resources, her Complaint was ignored.

26         Third denied Promotion, In October 2019, Ramon (unknown last

27   Name) promoted to a Store Manager and the Assistant Manager Position

28
     Was available. The Store manager denied Ms. Hukman promotion for the
     REQUEST FOR JURY TRIAL - 5
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 7 of 60



1    Third time and Terrible Herbst hired a supervisor by the name of

2    Michael Turner (U.S) outside of the Plaintiff Protected activity no

3    Experience or qualification and was not working for the company.

4           Ms. Hukman complained to Human Resources Mr. Whitmore. He was

5    Suppose To get back to her and address Mr. Nakoma, but he was not

6
     Addressed and the Company did not respond to Ms. Hukman complaint in

     Regard denied promotion based On Discrimination and violation of Title
7
     VII of the civil rights act of 1964.
8
            Mr. Nakoma made several unfavorable comments about Ms. Hukman
9
     Promotion and she was treated different than other employees because
10
     Of her accent and her National Origin,
11
            In November 2019. Ms. Hukman complained about the benefit 401K
12
     Plan, The Lunch Time, Breaks and the denied Promotion, and Ms. Hukman
13
     Was supposed to meet with Human Resources Director Ms. Petra Armijo
14
     And Terrible Herbst Journalist Ms. White to resolve the issues by
15
     Emailing’s. Natasha La Madrid (human Resources Manager) a letter.
16
            When Ms. Hukman addressed all issue to Human Resources Director
17
     Ms. Armijo and asked her to resolve the issue especially the Lunch
18   Time that, she was never advised to take a Lunch and two breaks
19   Approved by Terrible Herbst (Paid) Ms. Armijo and Ms. White refused
20   To resolve the issue And Ms. Hukman was told not to Take any lunch or
21   Break (she cannot close the store during her shift (grave yard)
22   And they refused to pay her for the Lunch Break. All other cashiers

23   Working for Terrible Herbst and during their shifts (morning, swing

24   And grave yard) take half an hour for lunch and two other breaks each

25   Break is 10 minutes every four hours, out of Plaintiff protected Class

26   U.S, Africa American and Mexican.

27          In November 2019, Ms. Hukman complained about not being

28
     Promoted, so she Want to submit a Transfer Ms. Armijo treated Ms.
     REQUEST FOR JURY TRIAL - 6
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 8 of 60



1    Hukman Different than any other employees and refused that, she takes

2    Lunch or breaks and refused to pay her for the Lunch time and the

3    Meeting did not go well .Ms. Armijo asked Ms. Hukman to leave the

4    Meeting in a Very Disrespectful Manner. Ms. Hukman advised her that,

5    Is her rights and the company is responsible to pay her because it’s

6
     Paid Lunch and they are paying everybody else.

            In regard the Promotion. Ms. La Madrid asked Ms. Hukman to
7
     Request a Transfer and Ms. Hukman requested a Transfer to another
8
     Store to be promoted to a Store Manager.
9
            In September 2019, the Store manager hired an employee by the
10
     Name of Carlos (unknown last name), was working swing shift, Mr.
11
     Carlos asked Ms. Hukman if she is leaving the company. Ms. Hukman
12
     Responded no and asked him why he was asking this question. Mr.
13
     Carlos told her that, he was hired for the Grave Yard shift to work
14
     Instead of Ms. Hukman. Ms. Hukman was shocked, she asked Mr. Nakoma
15
     The store manager? Mr. Nakoma denied ever hiring Mr. Carlos for the
16
     Grave yard shift.
17
            In January 23rd, 2020, Ms. La Madrid contacted Ms. Hukman
18   To set up an Appointment for the interview and Ms. Hukman contacted
19   Her to set up an Appointment with a District Manager Ms. Lisa Delgado
20   On January 31, 2020.
21          All other Managers, who requested a transfer and was already
22   Working for the company was not interviewed by any District Manager

23   They usually assign the Employees who requested a Management position

24   With a Manager to be trained and learn the Paperwork, Mr. Samuel

25   Nakoma” African American “was not interviewed by any District

26   Manager to become a store Manager, Mr. Eric Rules Jr (Mexican) was

27   Offered a position as a store Manager, Mr. Ramon (unknown last name)

28
     (Mexican) out of the Plaintiff Protected Class.
     REQUEST FOR JURY TRIAL - 7
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 9 of 60



1    According to Terrible Herbst Handbook, Human Resources they review

2    The employee’s qualification and consult with the Store manager.

3           However, If the employee does not Meet the minimum

4    Qualification for the Position according to Terrible Herbst Employee

5    Handbook, a Human Resources representative will discuss the employees

6
     Career with the employee and suggest alternative positions such as

     A supervisor or possible training and or/development that will assist
7
     The employee qualifying for positions that, interest him.
8
             Ms. Hukman was treated different than other employees, she
9
     Was interviewed, she did very well in the interview.
10
             Terrible Herbst Human Resources informed him that, she was not
11
     Qualified for the position and refused to discuss why she was not
12
     Qualified and requested a copy of her interview questions, human
13
     Resources refused to provide her with any evidence or talk to her
14
             When Ms. Hukman complaint of Denied Promotion due to her
15
     National Origin, they immediately suspended her and retaliated
16
     Against her.
17
            During that time, Assistant Manager Mr. Michael turner was
18   Harassing and discriminating against Ms. Hukman and in his own
19   Believe Thought, That Ms. Hukman is a Terrorist because of her
20   National Origin.
21          He was giving her a hard time, and assign her duties that, she
22   Was not responsible for.

23          In December 2019, Mr. Turner showed up to work around 530 am, He

24   Was very Mad, rude, nasty, yelling and screaming, using his hand and

25   Fingers to talk to Ms. Hukman and informed Ms. Hukman “why the

26   Bathroom is not clean “. It was not her Duty to clean the bathroom.

27   She had an agreement with the store Manager to perform other duties.

28
     He never checked the bathroom. The bathroom was clean and he spoke to
     REQUEST FOR JURY TRIAL - 8
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 10 of 60



1
     Ms. Human in a very disrespectful Manner, when the store Manager
2
     Showed up. He spoke to Mr. Turner and he was advised to talk to her
3
     And other employees in a very disrespectful manner because he was
4
     Making false accusation immediately and Attack the employees.
5
           Early in January 2020. Mr. Turner called Ms. Hukman to the office
6
     And falsely accused her of not making one of the Money Drops and he
7    Was yelling and screaming. Ms. Hukman never in her career as a cashier
8    Was short money. She always had her register accurate count.
9    Ms. Hukman asked him to count the money, He did and Ms. Hukman was not
10   Short. He was trying to intimidate Ms. Hukman. He constantly harassed
11   Her and discriminated against her.

12          In January 2020. Mr. Turner claimed that, there is a new policy

13   By Mr. OSA (Terrible Herbst Director) to Keep the Grill till 2 am, Ms.

14   Hukman never received an Email from Terrible Herbst or Mr. Nakoma the

15   Store Manager to keep the Grill till 2 am, so the clerk who Worked

16   Swing shift won’t clean the Grill.

17
            Ms. Hukman contacted other stores, they confirmed that, there is
     No such a policy Exist, the grill has to be clean around 9 pm and the
18
     Swing shift person is responsible for cleaning.
19
            On February 2020 Mr. Turner was going around and tell all
20
     Employees that they are not allowed to take a car wash per Mr. King.
21
     (District Manager)      Again the Employees, never received any Message
22
     From Terrible Herb stand Mr. Nakoma did not advised any employees of
23
     Such a policy?
24
            On February 9th, 2020. Ms. Hukman was seated by the register
25
     Area, she smelled something really bad. It did make her very dizzy
26
     And couldn’t stay in the Area. Ms. Hukman went to another area to feel
27
     Better. Mr. Turner yelled at her Very loud. Apparently Mr. Turner was
28
     REQUEST FOR JURY TRIAL - 9
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 11 of 60



1    Selling some kind of Chemical Poisoning stuff and He was using it on

2    Ms. Hukman

3           Mr. Turner was receiving money drops on a daily basis from Ms.

4    Tehrani. Mr. Turner was trying to put Ms. Hukman to sleep to harm her

5    During her shift Grave Yard. Ms. Hukman also found the chemical

6
     Poisoning stuff in the Frappe and advised Mr. Nakoma About the

     Chemical Poising stuff.
7
           In February 28th, 2020 Ms.   Hukman field a complaint against Mr.
8
     Turner and after submitting the complaint. Mr. Turner started
9
     Retaliating against Ms. Hukman.
10
            In February 28th, 2020. Ms. Hukman field a complaint against
11
     Mr. Turner in Writing in detail about Mr. Turner Harassment and
12
     Discrimination against her and he started make up his own Policy and
13
     Procedure to assign Ms. Hukman Extra work during her shift (grave
14
     Yard) and make false statement that, there is A New Policy by Mr.
15
     Jason King the District Manager or by Matt OSA and Mr. Nakoma knew
16
     About the non -existing policy and he did not correct Mr. Turner.
17
               Human Resources did not address Mr. Turner in regard the
18   Harassment and in regard the Safety Issue, Plaintiff advised human
19   Resources in her letter that, she has a bad reaction and does not feel
20   Well because of the chemical poising that, have a lot of side effect
21   On her.
22   According to Terrible Herbst Handbook and Policy They Company is

23   Committed to providing Equal Employment Opportunity and they prohibit

24   Harassment, not with Ms. Hukman.

25             Terrible Herbst did not conduct an investigation or paid any

26   Attention to the Chemical poisoning and did not respond to Ms. Hukman

27   Complaint letter.

28
               February 28th, 2020 Letter. Ms. Hukman mentioned the Denied
     REQUEST FOR JURY TRIAL - 10
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 12 of 60



1    Promotion a and Terrible Herbst was not transferring Ms. Hukman

2    Or advising her about the Promotion.

3           On March 17th, 2020. Mr. Turner would ask the customer to harass

4     Ms. Hukman and push the employees against her. He was told by the

5    Store manager Mr. Nakoma To report to work around 630 am when Ms.

6
     Hukman Leaves work.

            On March 17th, 2020. Mr. Michael Turner showed up to work
7
     Around 530 am in the morning. He was going toward Ms. Hukman trying
8
     To Intimidate her. She constantly ignored him. She finished her work
9
     And closed the register and removed her backpack from the cabinet,
10
     And Ms. Hukman had the cabinet key because worked grave yard by
11
     Herself and felt safer to lock her backpack because she had her
12
     Computer and wallet in her backpack. The Cabinet key was missing
13
     For a while. Mr. Turner came out of nowhere claiming the cabinet
14
     Key .no one use the cabinet key only Ms. Hukman.
15
             Mr. Turner was yelling and screaming very rude and called Ms.
16
     Hukman a Terrorist. He demanded the key and the key dropped and made
17
     Such a big deal out of it.
18           He blocked Ms. Hukman entry to go to the bathroom and Ms.
19   Hukman had to call the police to advise them about the chemical
20   Poisoning that, he was using and the drop that, he was receiving
21   On a daily basis. Ms. Hukman Left the store and sat in her car and
22   Was talking to the Police and told her to wait till they talk to

23   Ms. Turner. Ms. Hukman left when the police spoke to Mr. Turner.

24           Mr. Nakoma was advised and He wrote a false statement

25   About obtaining the store key, not the cabinet key and he also

26   Stated that, Ms. Hukman had to leave the store. Ms. Hukman left

27   The store and she was in her car. He is the same person Mr. Nakoma

28
     Who denied Ms. Hukman three Promotion when the promotion was?
     REQUEST FOR JURY TRIAL - 11
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 13 of 60



1
     Available? And she was qualified for the promotion because of her
2
     Accent and Her national origin Iraq he did not like her to be
3
     Promoted. He also had something to do with the store manager promotion
4
     Because Mr. Whitmore had mentioned to Ms. Hukman, Mr. Nakoma refuse
5
     To train Ms. Hukman to be a supervisor or a manager, the other
6
     Supervisors who were promoted to a Store Managers Position (Mexican)
7    He train them (out of the Plaintiff protected class).
8            However On March 17th,   2020.   Ms. Hukman also wrote a Letter about
9    Denying her the Promotion by Lisa Delgado and how she discriminated
10   Against her during the interview and claimed that, she does not
11   Qualify for such a position, others who were promoted to the store

12   Manager position does not have a college degree, experience and out

13   Of Ms. Hukman Protected class (Mr. Ramon) (unknown last name)

14   (Mexican), Mr. Eric Rules Jr. (Mexican) and others who were from

15   India were promoted.

16           Ms. Hukman complained about constant harassment, Discrimination

17
      Retaliation and denied promotion in her letter In March 17th, 2020.
            Immediately right after emailing the Letter to Human resources
18
     Ms. Petra Armijo (human Resources Director) retaliated against Ms.
19
     Hukman and send her an email suspended her pending investigation,
20
     Without Talking to Ms. Hukman. Called it an issue happened with Mr.
21
     Turner who she complained about him in February 2020 and she did not
22
     Receive an answer from Human Resources.
23
             On March 18th, 2020 (Ms. Hukman had no knowledge) about Mr.
24
     Turner arrest by the Bureau of Federal Investigation in Terrible
25
     Herbst Store for committing Illegal activity.
26
             Ms. Armijo (Mexican) and Ms. La Madrid contacted Ms. Hukman
27
     And took her statement and did not advise her about Mr. Turner arrest
28
     REQUEST FOR JURY TRIAL - 12
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 14 of 60



1    Ms. Armijo stated that, she will contact Ms. Hukman when she is ready

2    To make her decision about the suspension.

3            Ms. Hukman was contacted on March 23rd, 2020 and offered her

4    A separation from the company forcing her to quit her job or to

5    Transfer but, it’s not a good idea because, Ms. Hukman is a trouble

6
     And constantly complaining about various issues, is better for you to

     Accept the separation.
7
             Ms. Hukman was forced to quit by Ms. La Madrid and Ms. Armijo
8
     Ms. Hukman had no choice but to leave the company. She was
9
     Suspended for no reason and Terrible Herbst denied her four promotions
10
     Refused that, she take any lunch time, Breaks, denied her benefit
11
     And she was not giving any raise from October 2017 till March 2020
12
     And Ms. Armijo told her very clearly that, nothing is going to change
13
     She is not going to get promoted or get paid for lunch or take a lunch
14
     Were others were allowed to take Lunch
15
             Later with the pandemic and Ms. Hukman couldn’t find a job
16
     Field for unemployment and Terrible Herbst human resources and the
17
     Employees wrote false statement and the unemployment division were
18   Not fair. Ms. Hukman was denied unemployment benefit because, Terrible
19   Herbst claiming that, Ms. Hukman used the unemployment money to
20   Donate to Terrorist Group, because of her National origin
21          Ms. Hukman is Iraqi-Kurdish / American. She lived most of
22   Her life in the United State. She and her family does not have any

23   Record of violence or terrorism and she does not have any connection

24   With any Terrorist Group. She want to use the unemployment benefit

25   To pay her bills, because she couldn’t find a job and was forced to

26   Leave her Job at Terrible Herbst.

27   III.     Jurisdiction and Venue

28
              All the events referred to in the allegations contained
     REQUEST FOR JURY TRIAL - 13
          Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 15 of 60



1    Herein occurred within the Boundaries of Las Vegas, Nevada, therefore,

2    Both jurisdiction and venue properly lie With This court.

3    IIII.      Parties

4             Plaintiff Sheida Hukman, is an individual who is currently and

5    Was at all relevant times herein a resident of the state of Nevada

6
     County of Clark, city of Las Vegas.

7             Defendant Terrible Herbst Inc., (Defendant) is an Oil Company
8    Is a corporation organized and existing by virtue of the laws of the
9    State of Nevada, and will be served with the process to their
10   Employment office center at 3670 W Dewey Drive, Las Vegas, Nevada
11   89118.

12   V.         Causes of Action

13   1.         First Cause of Action

14   National Origin discrimination in violation of the civil Rights act
     Of 1964
15

16         Plaintiff hereby, incorporate by reference, all other paragraph

17
     In This complaint as though fully set forth herein.
           Plaintiff complained to Defendant (Terrible Herbst Inc.) and to
18
     Their Journalist what reasonably. In Good Faith to be National Origin
19
     Discrimination. The discriminatory acts included, but not limited to
20
     Subjecting Plaintiff to loss of her job
21
           Defendant Terrible Herbst discriminating conduct caused the
22
     Plaintiff to suffer, harm including emotional stress and economic
23
     Loss.
24
           Defendant discriminatory conduct was a substantial factor in
25
     Causing the Plaintiff harm
26
     2.        SECOND CAUSE OF ACTION
27
     Retaliation in violation of Title VII of the civil Rights Act of 1964
28
     REQUEST FOR JURY TRIAL - 14
          Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 16 of 60



1          Plaintiff hereby, incorporate by reference all other paragraph

2    In this complaint as through fully set forth herein.

3             Plaintiff complained to defendant and other agents and employees

4    Of Terrible Herbst and what she reasonably and in good faith believed

5    To be Retaliation.

6
              The retaliatory acts included, but were not limited to

     Subjecting Plaintiff to suffer, Harm, emotional stress and economic
7
      Loss.
8
              Defendant, retaliating conduct was a substantial factor in
9
     Causing Plaintiff’s Harm.
10
     3.           THIRD CAUSE OF ACTION
11
     Denied Hiring the Plaintiff as a supervisor
12
           Plaintiff hereby, incorporate by reference. All other paragraph
13
     In this as though fully set forth.
14
           Plaintiff was denied Promotion three times because of her accent
15
     And national Origin in Violation of Title VII of the civil right act
16
     Of 1964
17
           Plaintiff complained about denying the promotion with Terrible
18   Herbst and what she reasonably and in good faith believed to be
19   Discrimination in violation of the civil Rights acts of 1964.
20         Defendant denying Promotion caused the Plaintiff harm.
21   4.           FOURT CAUSE OF ACTION
22   Denied Hiring as a Store Manager

23            Plaintiff hereby, incorporate by reference, all other paragraph

24   In this as though fully set forth herein.

25         Plaintiff was denied promotion as a Store Manager by Lisa Delgado

26   (Mexican) Because of her accent and National origin in violation of

27   Title VII of the Civil Rights Act of 1964.

28
              Plaintiff complained about denying the promotion with Terrible
     REQUEST FOR JURY TRIAL - 15
          Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 17 of 60



1    Herbst and she Believe and in good faith to be discrimination in

2    Violation of the civil rights acts of 1964.

3           Defendant denying the promotion caused the Plaintiff Harm.

4    5.         FIFTH CAUSE OF ACTION

5    Harassment in violation of Title VII of the Civil Rights Act of 1964

6
            Plaintiff hereby, incorporate by reference. All other paragraph

     In this as though fully set forth herein.
7
            Plaintiff was harassed by Terrible Herbst Human Resources and
8
     Terrible Herbst Employees in violation of Title VII of the civil
9
     Rights act of 1964.
10
            Plaintiff complaint about harassment, were a motivating factor
11
     In defendant decision to take an adverse action against the Plaintiff
12
     And terminate her employment.
13
           Defendant harassment conduct caused the Plaintiff to suffer harm,
14
     Including Emotional distress and economic loss
15
           Defendant harassment conduct was a substantial factor in causing
16
     The Plaintiff Harm
17
     6.           SIXTH CAUSE OF ACTION
18   Denied Paying Benefit such as 401K Plan and Language Premium for
19   Speaking Spanish
20         Plaintiff herby incorporate by reference, all other paragraph
21   In this COMPLAINT as though fully set forth herein.
22         Plaintiff Complained to Terrible Herbst several times and

23   Terrible Herbst about not obtaining benefits and to be awarded

24         Plaintiff complaint about differential Treatment, were a

25   Motivating factor in Defendant Decision to take adverse Action against

26   The Plaintiff.

27         Defendant discriminatory conduct was a substantial factor in

28
     Causing the Plaintiff Harm.
     REQUEST FOR JURY TRIAL - 16
          Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 18 of 60



1    7.      SEVENTH CAUSE OF ACTION

2    Defendant Terrible Herbst Denied paying the Plaintiff Paid Lunch Time
     Or allow her to take Lunch or breaks during her shift
3
           Plaintiff hereby incorporate by reference all other Paragraphs in
4
     This complaint as though fully set forth herein,
5
          Plaintiff was not advised by Terrible Herbst Inc.to take a Paid
6
     Lunch (Half an Hour) and two breaks every 4 hours for (10 minutes)
7         Plaintiff complaint of not taking Lunch and breaks during her
8    Shift to Terrible Herbst Human Resources and what she reasonably and
9    In good faith believe is discrimination in violation of Title VII of
10   The civil rights acts,
11        Defendant Failure to resolve the issue caused the Plaintiff to

12   Suffer Harm, including Emotional Stress and Economic Loss.

13        Defendant retaliatory conduct was a substantial factor in causing

14   The Plaintiff Harm.

15   8.       EIGHTH CAUSE OF ACTION

16   Defendant Terrible Herbst terminated the Plaintiff employment (forced
     Her to quit)
17
            Plaintiff hereby, incorporate by reference .All other Paragraph
18
     In this complaint as though fully set forth herein.
19
            Plaintiff complaint of Harassment, Discrimination, Failure
20
     To promote, Human Resources Director suspended the Plaintiff pending
21
     Investigation and when she contacted her, she offered her a separation
22
     From Terrible Herbst because she claimed, that Plaintiff constantly
23
     Complaining about Discrimination, Denied Promotion, Harassment
24
     Retaliation, denied paying Lunch and breaks and Benefits. It’s better
25
     That, Plaintiff separate from Terrible Herbst, and what the Plaintiff
26
     Reasonably believe and in good faith is discrimination
27
            Plaintiff complaint of Harassment, Discrimination, Failure to
28
     REQUEST FOR JURY TRIAL - 17
          Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 19 of 60



1    Promote, denied paying Lunch and Break time and benefit, were a

2    Motivating factor in Defendant decision to take an Adverse Action and

3    Offer her a separation (Force her to quit) (terminate her employment)

4    9. NINTH CAUSE OF ACTION

5    Defendant made a false statement with the Nevada Unemployment
     Insurance Claim and denied the Plaintiff unemployment Benefit
6
             Plaintiff hereby, incorporate by reference. All other paragraph
7    In this complaint as fully set forth herein
8            Plaintiff Complaint of Discrimination based on National Origin
9    Iraq and was called a Terrorist by terrible Herbst Employee Supervisor
10           Defendant retaliated against Plaintiff and Had a Representative
11   To call the Unemployment personnel and The Referee and claim the

12   Plaintiff is paying the unemployment money to a Terrorist Group.

13   Should not be awarded the unemployment money.

14           Also contacted the Judge in the District Court when Plaintiff

15   Appealed the case and Terrible Herbst had someone contact the Judge

16   And spoke to her and claimed that, Plaintiff is paying the

17
     Unemployment benefit to a Terrorist Group had influenced the Judge
     And the Referee to dismiss the case and Laughed at the Plaintiff.
18
     And what Plaintiff reasonably and in good faith believe it’s
19
     Discrimination, Harassment and retaliation,
20
             Defendant Harassment, Discrimination and Retaliation caused the
21
     Plaintiff to suffer harm, including emotional distress and Economic
22
     Loss.
23
             Defendant denied paying unemployment when Plaintiff was
24
     Qualified were a motivating factor in defendant decision to take an
25
     Adverse action against the Plaintiff and cause her harm
26
     v.       Request for Relief
27
     Wherefore Plaintiff request a Relief against Defendant Terrible
28
     REQUEST FOR JURY TRIAL - 18
           Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 20 of 60



1    Herbst as follows:

2       1. Back Pay , Benefits , Lost overtime ,Lost 401K Plan plus interest

3
     Spanish Language Premium Pay, Lost Promotion pay as a supervisor and
4
     Store manager.
5

6       2. Medical Insurance, Social Security Plus interest and tax

7    Consequences

8       3. Punitive Damages

9       4. Compensatory Damages ( emotional pain and suffering / Loss of

10   Reputation and future earning).

11   VI.       Conclusion

12             For all the forgoing reasons, Plaintiff has a serious and

13   Plausible Claims against Terrible Herbst Inc. and the court should

14   Grant the motion on the issues raised and grant a Jury trial.

15

16

17   Respectfully submitted by Sheida Hukman (Pro Se)

18   /s/         Sheida Hukman

19   Date: March 15th, 2021

20

21

22

23

24

25

26

27

28
     REQUEST FOR JURY TRIAL - 19
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 21 of 60



1                           REQUEST FOR A JURY TRIAL

2
                  Plaintiff, hereby demand a trial by jury for each and every
3
     Claim for which the right to jury trial.
4

5     Date. March 15th, 2021

6

7

8
     /s/ Sheida Hukman
9
     Respectfully submitted by Sheida
10
     P.O Box 96321
     Las Vegas, NV 89169
     Email-shuckman987@gmail.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     REQUEST FOR JURY TRIAL - 20
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 22 of 60



1                       CERTIFICATE OF SERVICE

2             I sheida Hukman certify that, on March 15th, 2021. A Copy of

3    The forgoing. Employment Discrimination Complaint Notice of this

4    Filling will be electronically field and Defendant will be served via

5    A messenger and by Electronic Email.

6

7

8    Terrible Herbst Inc.
9    3670 W Dewey Drive
     Las Vegas, Nevada 89118
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     REQUEST FOR JURY TRIAL - 21
          Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 23 of 60
                                                                                   Electronically Filed
                                                                                   3/15/2021 4:50 PM
                                                                                   Steven D. Grierson
                                                                                   CLERK OF THE COURT

1    SHEIDA HUKMAN (Pro Se)
     P.O Box 96321
2    Las Vegas, Nevada 89193
     Phone | 213-456-1746
3    Email-shuckman987@gmail.com
                                                                             CASE NO: A-21-831118-C
4                                     LAS VEGAS DISTRICT COURT                        Department 27
5                                       CLARK COUNTY, NEVADA

6    SHEIDA HUKMAN,                                     Case No.: Number

7    Vs

8    TERRIBLE HERBST Inc. ,                             DECLARATION OF SHEIDA HUKMAN

9                  Defendant

10                         Declaration of Sheida Hukman
11

12
     I sheida Hukman Declare:
13
     1.     I am representing myself as a Pro Se in the United State District Court Clark County
14
     Nevada, All of the information set forth herein is based on my Personal Knowledge and if called
15   to testify I could and would competently testify thereto.

16         This Declaration was executed on this day March 15th, 2021 at Las Vegas,
17
     Nevada. I declare under Penalty of Perjury and the Laws of the United States of America, that
18   the forgoing is true and correct.

19

20

21   Respectfully submitted by Sheida Hukman
     /S/   Sheida Hukman
22   P.O Box 96321
     Las Vegas, Nevada 89193
23
     Tel-213-456-1746
24   Email-shuckman987@gmail.com

25

26

27

28
     DECLARATION OF SHEIDA HUKMAN - 1




                                          Case Number: A-21-831118-C
   Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 24 of 60
                                                                                            Electronically Filed
                                                                                            3/15/2021 4:50 PM
                                                                                            Steven D. Grierson
                                                                                            CLERK OF THE COURT



PIFP

Name: sHETDA HUKMAN
Address: P.o Box e6321                                                                CASE NO: A-21-831118-C
City, State, Zip NEVADA 89193                                                                  Department 27
Phone: 213-4s6-1146
Email: shuckmangST@gmail.com
Self-Represented



                                                 DISTRJCT COURT
                                              CLARK COUNTY, NEVADA


 SHEIDA HUKMAN                                                       CASE NO
                       Plaintiff,                                    DEPT:
              vs.

 TERRIBLE HERBEST lnc

                       Defendant



                                     Application to Proceed in Forma Pauperis

              Pursuant to NRS 12.015, and based upon the information contained in this Application

  and Affrdavit,          I   request permission from this Court to proceed without payrng       filing fees, or

  other costs and fees as provided in NRS 12.015 because I lack sufficient financial ability.

              I   understand that    if   approved, the order allowing me to proceed in forma pauperis           will

  be valid for one year.              I will be required to file a new Application to Proceed in Forma
  Pauperis          if I need further filing fees   and court costs and fees waived after one year.

EMPLOYMENT: (8 check one)
    E     I   am unemployed.

    E     I am employed. My employer                is                                           and my job
          title is
    E     I am self-employed. The name of my               business is



Q Clark County Self-Help Center                                                                Fee Waiver Application
Rev. Nov.2015                                                  1                             ALL RIGHTS RESERVED




                                                 Case Number: A-21-831118-C
    Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 25 of 60




                                     Personal Income (write "0" for any income you do not have)
                A        Monthly Wages from Employment (before taxes)                        $    o.oo
                B        Monthly Tip Income                                                  $    o.oo
                C        Monthly Unemployment Benefits                                       $    o.oo
                D        Public Benefits/Assistance received each month                      $    o.oo
                         ¡ TANF n SSD ¡ SSI ¡ food stamps E other:
                E        Social Security                                                     $    o.oo
                F        Retirement / Pension                                                $    o.oo
                G        Monthly Child Support received                                      $    o.oo
                H        Other:                                                              $    o.oo
                         TOTAL INCOME (add lines A-H)                                        $g

                                                      Household Information
                A       How many adults (18 and up) live in the home (include yourself)?          1

                B       How many children (under l8) live with you?                               0
                        TOTAL HOUSEHOLD SIZE (add A+e)                                            1



                                                        Household Income
              List the names of the adults you live with and their estimated monthly earnings
              Name: ¡7¿                                    Relationship                      $    o.oo
              Name                                         Relationship                      $    o.oo
              Name                                         Relationship                      $ o.oo


                                    Monthly Expenses (write "0" for any expense you do not have)
                A       Rent / Mortgage                                                      $ o.oo

                B       Utilities (electricity, gas, phone, other utilities)                 $ o.oo

                C       Food                                                                  $ t zo.oo
                D       Child Care                                                           $ o.oo

                E       Medical Expenses (including health insurance)                        $ o.oo

                F       Transportation (insurance, gas, bus fare, etc.)                      $ zo.oo

                G       Other:                                                                $

                        TOTAL EXPENSES (add lines A-G)                                        $ tgo


@   Clark County Self-Help Center                                                             Fee Waiver Application
Rev. Nov.2015                                                 2                             ALL zuCHTS RESERVED
     Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 26 of 60




                                    Assets (write   "îla"   and   "0" for any assets you do not have)
                                          Asset                                   What It's Worth What you Owe

       Checking Account                                                            $ ¿o.oo                          nla

       Savings Account                                                             s   t so.oo                      nla

       Car $tear/make/model: N/A                                               )   $                      $   nia
       House / Real Estate You Own                                                 $                      $
                                                                                                              nla
       ( address:NlA                                                           )

       Other:telephone bill                                                        $ os.oo                $




      CREDIT CARDS.
      Do you have a credit card that you can use to charge the                     filing   fee?

                        E    No              E   Yes              fl   Yes, but my current balance is $




                        Declaration in Support of Request to Proceed In Forma Pauperis

    Briefly explain your current financial situation and why you are unable to pay the flrling fee.
    For example,           if   you are unemployed explain why, for how long, and what efforts you are
    making to obtain employment.                  If you are temporarily living with a friend or relative explain
    for how long and how they help you financially.
    I am currently unemployed and my previous employer submitted false documentation
    to the court when I appealed the decision .
    I am currently staying with relatives and not paying rent
    I have applied for a lot of open position in person and Online they claim they are hiring
    but , they only hire the employees friends and relatives unfortunately I was not able to
    find the Job .




 I    declare under penalty             of perjury under the law of the State of Nevada that the foregoing is
 true and correct.


March 15th              '2021                SHEIDA         HUKMAN O:L**ðr-s^$u1
Date                                         Printed Name                                    Signature


@   Clark County Self-Help Center                                                                          Fee Waiver Application
Rev. Nov.20l5                                                          3                                 ALL RIGHTS RESERVED
   Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 27 of 60
                                                                                   Electronically Filed
                                                                                   3/15/2021 4:50 PM
                                                                                   Steven D. Grierson
                                                                                   CLERK OF THE COURT



OIFP
Name: SHEIOA HUKMAN
Address: P.o Box e6321                                                         CASE NO: A-21-831118-C
City, State, Zip NEVADA 89193                                                           Department 27
Phone: 213-4s6-1746
Email : shuckmangST@gmail.com
Self-Represented



                                          DISTRJCT COURT
                                       CLARK COUNTY, NEVADA


SHEIDA HUKMAN                                                 CASE NO
                      Plaintiff,                              DEPT:
            vs.

TERRIBLE HERBEST lnc

                     Defendant.



                                    Order to Proceed in X'orma Pauperis

                  Upon consideration of the movant's Application to Proceed in Forma Pauperis, and it

  appearing that there is not sufficient income, properfy, or resources with which to maintain the

  action, and good cause appearing therefore:

                  IT IS HEREBY ORDERED          that (name)    SHEIDA HUKMAN


  shall be permitted to proceed In Forma Pauperis with this action pursuant to the terms of this

  Order.

                  IT IS FURTHER OR.DERED that if the above-named party prevails in this action,

 the Court shall enter an order pursuant to NRS 12.015 requiring the opposing party to pay the

 Court, within five (5) days, the costs which would have been incured by the prevailing party,

 and those costs must then be paid as provided by law.




O Clark County Self-Help Center                                                            Fce Waiver Orde¡
Rev. Nov.20l5                                           1.                          ALL RIGH'fS RESERVED




                                          Case Number: A-21-831118-C
   Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 28 of 60




                IT IS FURTHER            ORDERED that the above-named party shall be permitted to

  commence           or defend the action without costs. The Clerk of Court shall frle or issue any

  necessary writ, process, pleading, or paper without charge.

                IT IS FURTHER ORDERED             that the Sheriff or other appropriate officer within this

  State shall make personal service of any necessary writ, pleading, or paper without charge.

                IT IS FURTHER ORDERED that this Order shall not apply to costs for               transcripts

  or recordings of court proceedings. A separate application and order shall be required to waive

  any such fees.

                IT IS FURTHER ORDERED             that this Order shall expire one year from the date the

  Order is      filed. The party shall be required to reapply for any further waiver after this Order

  expires.




              DATED         this       _ day of                           20




                                                            DISTRICT COURT JUDGE


  Respectfully
  (Signature)         fföi$\\\^{¿.vrôe.rr.¡
  (Printed Name)             SHEIDA HUKMAN

  In Proper Person




O Clark County Self-Help Center                                                                Fee Waiver Order
Rev. Nov.20l5                                           2                                ALL RIGHTS RESERVED
I

              Case 2:21-cv-01279-APG-VCF Electronically
                                         Document Issued1-3 Filed 07/06/21 Page 29 of 60
                                                                   3/15/2021 4:55 PM




                SUMM
          1
                Sheida Hukman
                                    —




         2
                 P.O Box 96321
         3      (Your f/atiTng Address)
                 Las Vegas , Nevada 89193
         4      (Yow fit)', StatefZip Code)
                213-456-1746
         5     (Yow Telephone Number)      '



         6     (YowEaxivumiier)
                shuckman987@gmall.com
               (Your E-mail Address)
         7
               Plaintiff, Self-Represented
         8

         9                                          EIGHTH JUDICIAL DISTRICT COURT

                                                              CLARK COUNTY, NEVADA
     10
                                                                                             pA^E NO: A-21-831 1 18-C
               Plaintiff's
     11
               Name:            SHEIDA HUKMAN                                                Dept. No.:
     12
                                                 Plaintiff,
                              vs.

    13
               Defendant 's
               Name:           TERRIBLE HERBST Inc
    14

                                                 Defendant,
    15

    16                                                                  SUMMONS


    17        NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT
                      YOUR BEING HEARD UNLESS YOU FILE A RESPONSE WITH THE COURT
    18                WITHIN 21 DAYS. READ THE INFORMATION BELOW CAREFULLY.

    19        To the Defendant named above: Terrible Herbst Inc ,

    20                   A civil complaint has been filed by the Plaintiff against you. Plaintiff is seeking to recover the


    21        relief requested in the complaint, which could include a money judgment against you or some other form


    22        of relief,


    23                   If you intend to defend this lawsuit, within 21 calendar days1 after this Summons is served on you

    24        (not counting the day of service), you must:


    25                   1.         File with the Clerk of the Court, whose address is shown below, a formal written


    26                              response (typically a legal document called an “answer,” but potentially some other


    27
              1 The State of Nevada, its political subdivisions, agencies, officers, employees, board members, commission members, and
              legislators each have 45 days after service of this Summons within which to file a response to Plaintiffs complaint.
    28
                                                                         Page 1 of2
                                                                                                                                            Rev. N
                                          For more forms and information, visit www.civillawselfhelpcenter.org.                      © Civil Law $ •If-Ui’lp Center




                                                              Case Number: A-21-8311 18-C
                    Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 30 of 60



                                                                   mplaint.
                                                    Plaintiff s co                                                         Forma
                                       response) to                                                          to Proceed In
1
                                                                            co ur t, or fil e an Application
                                                                        the
                                                        d filing fee to
                            2.          Pay the require
2                                                                                   g fee.
                                                                   ver of the filin
                                                     request a wai                                                                name
                                        Pauperis and                                                               laintiff whose
3                                                                                     yo ur re sp on se upon the P
                                                                      ery) a copy of
                                                      l or hand deliv
                              3.        Serve (by mai
    4
                                                                   .
                                                        shown below
                                         and address is                                                                                       w Self-
    5                                                                                                                       at the Civil La
                                                                                                        e of charge,
                                                                                                                                                                                                          i
                                                                                       ai la bl e,  fre                            ga s, Nev ad a, and on
                                                               sist you are        av                                           Ve
                                               fo rm  s  to as                            20 0   Le  w is  A  venue, Las
                                         and                                       ter,
    6                 Information                            l Justice Cen
                                          at the Regiona                            elpcenter.org
                                                                                                          .
                      Help Center                    at w w w .c iv ill aw   se lfh
                                           eb si te
        7              the center’s w                                                                                                        enter judgmen
                                                                                                                                                             t
                                                                                                            fa ul t.  Th  e court can then
                                                                                             t your de
                                                                         ifT can reques
                                                    ond, the Plaint                                                                                    ey or
        8                        u  fa il  to re sp                                                                                  d result in mon
                           If yo
                                                                                               th e  co m   pl ai nt, which coul
                                                                                      tiff in
                                                               d by the Plain
        9
                         t yo u fo r th  e  relief demande                                                                     complaint.
                   agains                                                                                   in Plaintiffs
                                                                      e   ot her  re lief requested
    10                            g taken from
                                                      you or so   m                                                                                 filed on time..
                   property bein                                                                                     th at yo ur re sponse can be
                                                                                                      ickly so
                                                                              advice, do it qu
        1 1                                 nd  to  se ek an attorney’s                                                                          T
                                                                                                                               RK OF COUR
                            If you in    te
                                                                                             RIERSON                    ,4OiE
        12                                                                       STEVEN D. G
                                                                                                                                                  3JV7/2021
         13
                                                                                                 ue^T/V dp                           ?           He:

            14                                                                     ByrRoSnRobfig ^,. ,j;.
                                                                                       D^atyXlerk         ter '       -
                                                                                                         e Cen
                                                                                          Regionaijusfic
            15                                               !                                            fnib":
                                                                                          200 Lewis Avb
                                                                                                  s, N ev  ada' 89155
                                                                                          Las Vega
              16

              17

                                        request of:
              18         Issued. at the

               19
                                       man
                           Sheida Milk
               20          (Your Mme)
                                         1
                            P.O Box 9632
                                                ess)' "
                 21         (YottrSF&FAdF
                                                             193
                                             , Nevada 89
                           : Las Vegas                           '
                                                 and Zip ^o F'"'
                                                           ^e
                 22          (Your City, Stale,

                                             Represe        nted
                   23       Plaintiff, Self-                                                                                                                      special statutory
                                                                                                                                                   d Include atty
                                                                                                                              the reliefsought, an                              Order
                                                                                                          claims as se rte d,                                 ved through an
                                                                                            mmary of the                                      tion and appro
                   24                                           bli ca tion, add a brief su                      a Mo  tio n  Se eking Publica
                                                       is by pu                                            ough
                                         When service                                     en proposed thr
                             Note;                                         should have be
                                                        This suttittiaiy                                 edure 4.4(c).
                                         requirements.                                     of Ci vil Proc
                   25                                                      e Nevada Rule
                                                        Publication. Se
                                         for Service by

                    26
                                                                                                                                                                                 Rev.        019
                                                                                                                                                                                                      r
                                                                                                                                                                              vil Lo w Se tF Mp Cente
                                                                                                                                                                        •0 Ci
                      27
                                                                                                                                                       er.org.
                                                                                                      Page 2 of 2
                                                                                                         ww.clvillflw                scJflieIpcent
                      28                                                                  ation, visit w
                                                                 m ore fo rm s and inform
                                                             For
             Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 31 of 60
                                                                                     Electronically Filed
                                                                                     3/15/2021 4:50 PM
                                                                                     Steven D. Grierson
                                                                                     CLERK OF THE COUR-

     1    Sheida Hukman (Pro Se)
          P.O Box 96321
     2    Las Vegas, Nevada 8919
          Tel-213-456-1746
     3    Email -shuckman987@qmail .com
                                                                                 CASE NO: A-21-831 1 18-C
     4
                              UNITED STATE DISCTRICT COURT OF NEVADA
                                                                                                Department 27
     5                            CLARK COUNTY, LAS VEGAS, NEVADA


     6                                                   Case    No. :

         sheida Hukman,
     7
                        Plaintiff,                       REQUEST FOR        JURY TRIAL
     8


 9       S


io       Terrible Herbst inc.,

11                      Defendant,

12


13


14                        Employment Discrimination Complaint

15
                  Plaintiff respectfully submits this                  Employment Discrimination
16
         Complaint and state to this honorable Court as follows:
17


18


19


20       Sheida Hukman

21       /S/       sheida Hukman


22


23


24


25


26


27


28

         REQUEST FOR JURY TRIAL - 1




                                        Case Number: A-21-831 1 18-C
                Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 32 of 60




1               I.        Preliminary statement
                                                                              Kurdish decent
                                                     is a Middle Eastern of
2
                        Plaintiff sheida Hukman
                                                                  service and supervisory
                                          r 15 years of customer
3            From Iraq, she has ove
                                                                  not only poses a degree
                 erience   in  the  cus tomer service industry,
             Exp
4
                                                                   the University of New
                                          information system from
             In computer science &
5
                                                                  Language Knowledge
                                           lti Lingual possessing
             York, she is also a mu
                                                                      she had an excellent
6
                                            rsi, Arabic and Kurdish,
             In English, Spanish, Fa
    7
                                                                     ellent skills, fast
                                         ce she was hired, an exc
             Attendance record, sin
    8                                                                     was a good Asset
                      r, pro vid e an exc   ellent customer service and
              Learne
    9
                                     .,
              For Terrible Herbst inc
                                                                              . for
10
                                                    inst Terrible Herbst Inc
                      Bringing this Action aga
                                                                   ied Promotion four times,
                                         ment, Retaliation, Den
11
              Discrimination, Harass
                                                                        paid breaks every time
12
                  ied  Be nef its and  den ied taking Lunch and two
              Den
                                                                      Grave yard and deny
13
                                          Herbst during her shift
              she worked at Terrible
                                                                         Herbst and Ultimately
    14                                        ch was Paid by Terrible
              Paying her Lunch when Lun
                                                                       te her Job) in
    15
                  an  Res our ces for ced  to quit her job (termina
              Hum
                                           Rights Act ofl964.
              Violation of the civil
    16

                                                                              causes of
                                                      alleges the following
    17                 Plaintiff sheida Hukman
              Actions:
    18                                                                       le VII of the
                                                 tion, violation under Tit
                  1. Intentional Discrimina
        19                                                               .
                                            4 based on National Origin
               Civil Rights Act of 196
                                                                             Rights Act of
                                                  of Title VII of the civil
    20
                  2. Re tali atio n In vio lation
        21
                                          Seq (Title VII).
               1964 “42 U.S.C 200e ET
                                                                        Title VII of the
        22
                                               pervisor in violation of
                  3. Denied Hiring as a Su
        23
               Civil      Rights Act of 1964.
                                                                       of Title VII of
        24                                     re Manager in violation
                     4. Denied Hiring as a Sto
        25                             1964.
               The civil Rights Act of
                                                                           il    Rights Act
                                                   of Title VII of the Civ
                           Harassment in violation
        26
                     5.
         27
               Of 1964.
         28
                                      -2
               REQUEST FOR JURY TRIAL
                 Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 33 of 60



                                                               n since she started
                                        fits such as 401 K Pla
1              6. Denied Paying Bene
                                                                                ge
                                                           7 and Spanish Langua
               rkin g for Te rrib le Herbst in October 201
2            Wo

3             Premium Pay.
                                                                       two breaks( 20 Min )
                         nie d he r  Lun ch tim e (half an hour) and
                7.    De
4
                                                                 g her the lost Time.
                                       ry day and denied payin
              During her Shift eve
5                                                                            ent (forced her
                                sou rce s Dir ec tor ter minated her employm
                 8.  Human Re
    6

              To quit)
    7
                                                   ,   Harassment and   retaliation against
                                           tion
                 9.   Defendant Discrimina
    8                                                                rrorist group and
                        tiff and  acc use d   her of supporting Te
              The Plain
                                                                            the nudge when
    9
                             Un em plo ym ent  Div ision, the Referee and
              Contacted the
                                                                              ployment Benefit
10
                                 de cis ion   of no  t awarding her the Unem
              She appealed the
                                                                                   case
                                                              and they dismiss the
    11
                  had inf lue nc ed the Judge and The referee
              And
    12                                         Facts
               II.     History and Factual
                                                                         tober 11th, 2017
    13
                             tiff was   hir ed  by Terrible Herbst in Oc
                     Plain
                                                                                        an “
                                                                  itmore “African Americ
    14
                  a Ca sh ier , she was    interviewed by Mr. Wh
               As
                                                                     ion accurately and
    15
                        ask ed  Qu est ion s  answered all the Quest
               She was
                                                          Herbst offered her a
                                     in her test Terrible
               Scored 100 out of 100
    16
                                                                                 her
                                                            Company also Checked
                                     right on the spot, the
     17
               Position as a Cashier
                                                                                    (1)
                                                              pany with three cards
        18           rou nd  and was ask ed to provide the Com
               Backg
                                                                     was reported to work
                               (2) Tam Ca rd and (3) health Card and
        19     sheriff Ca   rd

        20     After few days.
                                                                      resources that,
                                               Terrible Herbst, human
        21               Plaintiff was told by
                                                                  company and Promotion
                        lot of Op portunity for growth within the
        22      There a
                                        A Little Experience
         23     Once the employees has
                                                                   transfers and
                       rrible He rbs t Em plo yee Handbook Page 20
         24     Per Te
                                    nity
         25     Promotional Opportu
                                                                         puter science and
                                                   chelor degree in com
                         Plaintiff obtain a ba
         26                                                                                nt to
                                                                   perience, Plaintiff wa
                        ati on sys tem   and  had a supervisory ex
                Inf orm
         27
                                                                          thin Terrible Herbst
                             a su pe rvi so r and Management position wi
                Apply for
         28
                                      AL - 3
                 REQUEST FOR JURY TRI
                    Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 34 of 60




                                                                                m Iraq,     and
1                                       ddle Eastern,        Kurdish decent fro
                      Plaintiff is a Mi
                                                                               rbs Inc. She had a
2
                              ly  Ku rdi sh     wo rki ng for Terrible He
              she was the on
                                                                                   orted to work on
3                                rec ord    wi  th  Te  rrible Herbs, she rep
              Good attendance
                                                                                        and Assignment
                                          d   in   sic k,   she    performed her duty
4                                 ca  lle
              Time, she hardly
                                                                                        she never had
                                          ed    an  ex  ce  lle nt  customer Service,
                                     vid
              Accurately. She pro
    5
                                                                                 customers.
                             co mp  lai nt   or   had   any issue with any
    6
              Any custome r
                                                                                   complaint, she
                                   iss ue  s   im me   diately if there was a
    7          She resolved the
                                                                                           ier.
                                                                      ployment as a cash
    8              r had an y  Sh ort   Money during her em
               Neve
                                                                                         fer her any
                                         s   hir ed  ,  Hu ma  n  Re sources did not of
    9              when Plaintiff wa                                                            perwork
                                                                       in the Hiring pa
                                   401K Plan,       did not mention it
    10            Benefits such As
                                                                                                    ge
                                                                                yees had a knowled
                                    De cli ne   the    401 K Plan, other emplo
    11            To accept of
                                                                                     re hired out of the
                                        Pla  n  an d   we re  inf ormed when they we
    12            About the 401 K
                                                                                                 first
                                                                            complained for the
                          iff  Prote   cte d   cla ss. When Ms. Hukman
    13            Plaint
                                                                                  or the Loss of the
                                  ,   she   wa s  no  t off ered the 401K plan
                  Time In 20   19
                                                                                                       y
                                                                                   Terrible Herbst the
    14

                                       oth  er   em  plo ye es  who were hired by
                   401K Plan, al    l
        15                                                                                   class
                                                                        Plaintiff protected
                      re offered    the    40 1k Plan out of the
                   We
        16
                                                   and (Hispanic).
                   (U.S) (African American)
                                                                                               t
        17                                                                   panish) and was no
                               iff  spok e  oth er   Languages fluently (S
                       Plaint
                                                                                employees were
                                                           king Spanish, other
        18
                                       Mo ney fo  r  sp ea
                   Offer the extra
        19                                                              (Mexican) out of the
                           ex tra   mo ney  fo r  speaking Spanish,
                   Offered
                                                                                  When Plaintiff
        20
                                   tec ted  cla ss   we re  offered extra money.
                   Plaintiff pro
                                                                                    yees extra Salary
         21
                                       n  Re so urc es  de nie d paying other Emplo
                   Complained, Huma
         22
                                      ish.
                    For speaking Span                                                               speak
                                                                                ican) who did not
         23
                                    He rbs t   had   a   lo t of Customers (Mex
                       Terrible
                                                                                    them, they were
         24                          ai nt   iff  use  d  he r Spanish to speak to
                    English and Pl                                                                ?
                                                                              re on a daily basis
         25
                             cu sto mers   go  ing   to the convenient sto
                    Regu lar
                                                                                                  s
                                                                               ble Herbst Inc. wa
             26                  the  Pl  ai   nt iff  em  ployment with Terri
                        During
                                                                        tion, Harassment and
                                                 Form of Discrimina
                    subjected to various
             27


             28
                                     TRIAL - 4
                    REQUEST FOR JURY
       Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 35 of 60




 1   Retaliation, when complained to Terrible Herbst,         they did not

 2   investigate the matter or provide the plaintiff with any Letter and

 3   She was ignored by terrible herbst Human resources who retaliated

 4
     Against The Plaintiff and forced her to quit.

              Plaintiff was denied promotion as an assistant manager in March
 5

     2019 by Store Manager Mr.       Nakoma. The company and the store manager
 6

     Hired an Assistant store Manager “Eric Rules Junior,         (Mexican) who did
 7

     Not have any experience as a supervisor or as a clerk and had -a
 8
     Disciplinary action in his file.        Ms.   Hukman had more experience and
 9
     More Qualification and she was already working for the company,            He was
10
     Out of her protected class.
11
              Plaintiff complained to Terrible Herbst Human Resources         (Mr.
12
     Whitmore) African American.       He took the complaint but,      did not respond
13
     To Ms.   Hukman Complaint,     her complaint was ignored.   Ms.    Hukman was
14
     Qualified for the position (1)         she was belong to Racial Minority
15
     (2) She was qualified for the job which Terrible Herbst was seeking
16
     (3) Despite her qualification, was rejected (4) after the rejection?
17
     The Position remained open and the employer continued to seek
18
     Applicants outside The Plaintiff’s protected Class.

19   See McDonnell Douglas v. Green (1973) 411 US 792 at 800.

20            Second Denial    Promotion Plaintiff was denied a second Promotion

21   In September 2019,       by the store Manager Mr. Samuel Nakoma “African

22   American “and he Hired again another Assistant manager by the name

23   Ramon “Unknown Last name (Mexican) who did not have any Experience as

24   A supervisor or as a Cashier. Ms. Hukman complained to Human

25   Resources,    her Complaint was ignored.

26
           Third denied Promotion,      In October 2019, Ramon (unknown last

27
     Name) promoted to a Store Manager and the Assistant Manager Position

     Was available. The Store manager denied Ms. Hukman promotion for the
28

     REQUEST FOR JURY TRIAL - 5
                Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 36 of 60



                                                                        name of
                                         bst hired a supervisor by the
1            Third time and Terrible Her
                                                                       activity no
                                           of the Plaintiff Protected
2            Michael Turner (U.S) outside
                                                                       company.
                                          and was not working for the
3            Experience or qualification
                                                                            He was
                                                 an Resources Mr. Whitmore.
                   Ms. Hukman complained to Hum
4
                                            address Mr.   Nakoma,   but he was not
             Suppose To get back to her and
5
                                           not respond to Ms.   Hukman complaint in
             Addressed and the Company did
6
                                                                           of Title
                                           On Discrimination and violation
             Regard denied promotion based
7

             VII of the civil     rights act of 1964.
8
                                                   ble comments about Ms. Hukman
                  Mr. Nakoma made several unfavora
    9                                                                     because
                                           different than other employees
             Promotion and she was treated
10
                                          l Origin,
             Of her accent and her Nationa
                                                                              401K
11
                                                 complained about the benefit
                   In November 2019. Ms. Hukman
                                                                         Ms. Hukman
                                          and the denied Promotion, and
12
             Plan, The Lunch Time, Breaks
                                                                               ijo
13
                                              Resources Director Ms. Petra Arm
             Was supposed to meet with Human
                                                                          es by
14                                           Ms. White to resolve the issu
             And Terrible Herbst Journalist
                                                       ources Manager) a letter.
                          Natasha La Madrid (human Res
15
              Emailing’s.
                                                                                 ctor
                                                   issue to Human Resources Dire
16
                    When Ms. Hukman addressed all
                                                                             Lunch
                                               lve the issue especially the
              Ms. Armijo and asked her to reso
    17

                                                                        breaks
                                           ised to take a Lunch and two
    18        Time that, she was never adv
                                                                         te refused
                                           (Paid) Ms. Armijo and Ms. Whi
    19        Approved by Terrible Herbst
                                                                             lunch or
                                            Hukman was told not to Take any
    20        To resolve the issue And Ms.
                                                                        yard)
                                          store during her shift (grave
    21        Break (she cannot close the
                                                                               hiers
                                               the Lunch Break. All other cas
    22        And they refused to pay her for
                                                                               swing
                                               during their shifts (morning,
    23        Working for Terrible Herbst and
                                                                               ks each
                                                r for lunch and two other brea
    24        And grave yard) take half an hou
                                                                              ed Class
                                              hours, out of Plaintiff protect
    25        Break is 10 minutes every four
                                           ican.
    26
              U.S, Africa American and Mex
                                                  complained about not being
                     In November 2019, Ms. Hukman
        27
                                                                             Ms.
                                               a Transfer Ms. Armijo treated
               Promoted, so she Want to submit
        28
               REQUEST FOR JURY TRIAL - 6
               Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 37 of 60



                                                                   that, she takes
                                       other employees and refused
1            Hukman Different than any
                                                               Lunch time and the
                                      sed to pay her for the
2            Lunch or breaks and refu
                                                                 man to leave the
                                       .Ms. Armijo asked Ms. Huk
3            Meeting did not go well
                                                               man advised her that,
                                       pectful Manner. Ms. Huk
4
             Meeting in a Very Disres
                                                                pay her because it's
                                        pany is responsible to
             is her rights and the com
5
                                      paying everybody else.
             Paid Lunch and they are
6
                                                                      Hukman to
                                             Ms. La Madrid asked Ms.
                   In regard the Promotion.
    7
                                                             Transfer to another
                                     Ms. Hukman requested a
             Request a Transfer and
    8
                                     a Store Manager.
             Store to be promoted to
    9                                                                an employee by the
                    In September 2019,       the Store manager hired
10                                                              swing shift, Mr.
                                       last name), was working
             Name of Carlos (unknown
                                                                 pany. Ms. Hukman
                                        if she is leaving the com
11
             Carlos asked Ms. Hukman
                                                                      stion. Mr.
12
                                           why he was asking this que
             Responded no and asked him
                                                                       shift, to work
13
                    tol d her tha t, he  was hired for the Grave Yard
             Carlos
                                                               she asked Mr. Nakoma
    14                                Ms. Hukman was shocked,
             Instead of Ms. Hukman.
                                                                      Carlos for the
    15                                    oma denied ever hiring Mr.
             The store manager? Mr. Nak
    16
              Grave yard shift.
                                                                                Hukman
                                            2020, Ms.   La Madrid contacted Ms.
    17               In January 23rd,
                                                                  Hukman contacted
                                       for the interview and Ms.
    18
              To set up an Appointment
                                                                  r Ms. Lisa Delgado
                                         nt with a District Manage
    19        Her to set up an Appointme

    20        On January 31,    2020.
                                                                          was already
                                                requested a transfer and
    21              All other Managers, who
                                                                      District Manager
                                        was not interviewed by any
        22    Working for the company
                                                                        agement position
                   usu ally ass ign the  Em ployees who requested a Man
        23    They
                                                                    ork, Mr. Samuel
                                        ined and learn the Paperw
        24    With a Manager to be tra
                                                                   any District
                                          “was not interviewed by
        25    Nakoma” African American
                                                                                      was
                                       re Manager, Mr.        Eric Rules Jr (Mexican)
               Manager to become a sto
        26
                                                                (unknown last name)
                                       store Manager, Mr. Ramon
               offered a position as a
        27
                                        intiff Protected Class.
               (Mexican) out of the Pla
        28
                                      - 7
               REQUEST FOR JURY TRIAL
                Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 38 of 60



                                                                     Resources they review
                                           Herbst Handbook, Human
1            According to Terrible
                                                                      the store manager.
                  em plo yee  ’s  qual ifi cation and consult with
2            The
                                                                            imum
                                                   ee does not Meet the min
3
                    However, if the employ
                                                                                 rbst Employee
                            n    for  the  Po sition  according to Terrible He
             Qualifica   tio
4
                                                                        discuss the employees
                                             ces representative will
             Handbook, a Human Resour
5
                                                                         positions such as
                                               and suggest alternative
             Career with the employee
                                                                     lopment that will assist
6

                sup erv iso r   or pos  sible training and or/deve
             A
    7
                                                                    interest him.
                                           g for positions that,
              The employee qualifyin
    8                                                                          ployees, she
                                                      different than other em
                      Ms. Hukman was treated
    9                                                             w.
                                        very well in the intervie
              Was interviewed, she did
                                                                     that, she was not
                                            Resources informed him
10
                      Terrible Herbst Human
                                                                s why she was not
                                      on and refused to discus
11
              Qualified for the positi
                                                                questions, human
12
                                       a copy of her interview
              Qualified and requested
                                                                ce or talk to her
    13                                 vide her with any eviden
              Resources refused to pro
                                                                       due to her
    14                                       int of Denied promotion
                      When Ms. Hukman compla
                                                                      retaliated
    15                                   ediately suspended her and
              National Origin, they imm
    16
              Against her.
                                                                     l turner was
                                             tant Manager Mr. Michae
    17               During that time, Assis
                                                                 and in his own
                                         ing against Ms. Hukman
    18         Harassing and discrimi nat
                                                               t because of her
                                      Ms. Hukman is a Terroris
    19         Believe Thought, That

    20         National Origin.
                                                                     duties that,          she
                                              d time, and assign her
        21            He was giving her a har
                                      .
        22     Was not responsible for
                                                                         k around 530 am, He
                                                 Turner showed up to wor
        23           In December 2019, Mr.
                                                                      , using his hand and
                   ver y Mad ,  rud e, nas ty, yelling and screaming
        24     Was
                                                                    Hukman “why the
                                          Hukman and informed Ms.
        25     Fingers to talk to Ms.
                                                                      clean the bathroom.
                                             It was not her Duty to
        26
               Bathroom is not clean “.
                                                                     perform other duties.
                                            h the store Manager to
               She had an agreement wit
         27
                                                                         an and he spoke to
                      er che  cke d the bat hro om. The bathroom was cle
               He nev
         28
                                       - 8
                REQUEST FOR JURY TRIAL
                   Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 39 of 60




                                                                                           store Manager
1                                      dis   re  sp    ec  tfu    l   Manner, when the
             Ms. Human in
                           a very
                                                                                              to talk to her
2                                             Mr .     Tu rn    er     an d he was advised
                                oke to
             Showed up. He sp
                                                                                                  e he was
                                                                                ul manner becaus
3
                        em plo ye es    in    a  very di srespectf
             And other                                                                                  .
                                                                                   ck the employees
4                           ac cu  sa  tio n    im   mediately and Atta
             Making false                                                                                 office
                                                                                        . Hukman to the
                                    ary     20  20   .   Mr   .    Turner called Ms
    5
                   Early in Janu
                                                                                                 Drops and he
                                             r  of      no  t   ma    kin g  one of the Money
                                 sed he
    6
             And falsely accu                                                                       as a cashier
                                                   .    Ms  .   Hu    km an  ne ver in her career
                                 screaming
    7         Was yelling and                                                                        t.
                                                                                  er accurate coun
                           ne y.   Sh e   alw    ay  s had her regist
    8         Was short mo                                                                                        t
                                                                                             Ms. Hukman was no
                                           to    co    un t    the      money, He did and
                                   him
    9         Ms. Hukman asked                                                                                  d
                                                                                           constantly harasse
                                      g    to    in   tim   id   at   e Ms. Hukman. He
                                   in
    10        Short. He was try
                                     ted against her.
    11        Her and discrimina                                                                          policy
                                                                                       , there is a new
                             ary    20  20  .   Mr   .   Tu   rner claimed that
                     In Janu                                                                                   Ms.
                                                                                            Grill till. 2 am,
    12
                                      le    He   rb   st  Di    re    ctor) to Keep the
               By Mr. OSA (Terrib                                                                             the
                                                                                           st or Mr. Nakoma
    13
                                         d     an     Em  ail       fro m Terrible Herb
                                    ive
               Hukman never rece
        14                                                                                      rk who Worked
                                               the      G  ril   l    ti ll  2 am, so the cle
                                    keep
        15
               Store Manager to
                                     clean the Grill.
                  Swing shift won’t                                                         e is
        16                                                               nfirmed that, ther
                                    co nta cte d ot he r stores, they co
                        Ms. Hukman
                                                                                    pm and the
        17
                                                  gr  ill ha s to be clean around 9
                                    Exist,    the
                  No such a policy
        18
                                                          for cleaning.
                                    n is responsible
                  Swing shift perso                                                     l
                                                                        und and tell al
         19
                                      20 20 Mr .  Tu rn er was going aro
                        on February
                                                                              sh per Mr. King.
         20
                                              no t allow  ed to take a car wa
                                      y  are
                  Employees that the                                                  Message
                                                                     ver received any
         21
                               nager)    Ag ain  the Employees, ne
                  (District Ma
                                                                                              es of
                                                                             vised any employe
         22
                                      stand Mr.            Nakoma did not ad
                   From Terrible Herb
         23
                   Such a policy?
                                                                               by the register
             24                                   2020.     Hukman was seated
                                                           Ms.
                          On February 9th,
                                                                                             zy
                                                                           make her very diz
             25                    ed  so me thing   re  ally bad. It did
                   Area, she smell
                                                                                 other area to feel
                                           the   Ar ea .  Ms . Hukman went to an
             26                     y in
                   And couldn’t sta
                                                                                    Mr. Turner was
                                               d  at   he r  Very loud. Apparently
                                     er yelle
                   Better. Mr. Turn
             27


             28
                                   Y TRIAL - 9
                   REQUEST FOR JUR
        Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 40 of 60




1     Selling some kind of Chemical        Poisoning stuff and He was using it on

2     Ms.   Hukman
                                                                    from Ms.
3             Mr. Turner was receiving money drops on a daily basis

      Tehrani . Mr. Turner was trying to put Ms.         Hukman to sleep to harm her
4

      During her shift Grave Yard.        Ms.   Hukman also found the chemical
5
                                                           About the
      Poisoning stuff in the Frappe and advised Mr. Nakoma
6

      Chemical    Poising stuff.
7

             In February 28th, 2020 Ms.         Hukman field a complaint against Mr.
8
                                                            started
      Turner and after submitting the complaint. Mr. Turner
9
      Retaliating against Ms.        Hukman.
10
                                                                   against
              In February 28th, 2020. Ms. Hukman field a complaint
11
                                                                    and
      Mr.   Turner in Writing in detail about Mr. Turner Harassment
12
                                                            own Policy and
      Discrimination against her and he started make up his
13
      Procedure to assign Ms.        Hukman Extra work during her shift (grave
14                                                               by Mr.
      Yard) and make false statement that, there is A New Policy
15                                                                     Nakoma knew
      Jason King the District Manager or by Matt OSA apd Mr.
                                                           t Mr. Turner.
      About the non -existing policy and he did not correc
16


                                                                     the
17
                Human Resources did not address Mr. Turner in regard
18
      Harassment and in regard the Safety Issue,           Plaintiff advised human

19    Resources in her letter that,        she has a bad reaction and does not feel

                                                               side effect
20    Well because of the chemical poising that, have a lot of
21    On her.
                                                            Company is
22    According to Terrible Herbst Handbook and Policy They

23    Committed to providing Equal         Employment Opportunity and they prohibit

      Harassment,     not with Ms.    Hukman.
24
                                                                     paid any
25
                 Terrible Herbst did not conduct an investigation or
                                                             d to Ms. Hukman
26
      Attention to the chemical poisoning and did not respon

       Complaint letter.
27

                 February 28th- 2020 Letter. Ms. Hukman mentioned the Denied
 28
       REQUEST FOR JURY TRIAL - 10
       Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 41 of 60




 1   Promotion a and Terrible Herbst was not transferring Ms.          Hukman

2    Or advising her about the Promotion.

3             On March 17th,    2020. Mr. Turner would ask the customer to harass

      Ms.   Hukman and push the employees against her.       He was told by the
4

     Store manager Mr.      Nakoma To report to work around 630 am when Ms.
5

     Hukman Leaves work.
6

              On March 17th,    2020. Mr.   Michael Turner showed up to work
7
     Around    530 am in the morning. He was going toward Ms.       Hukman trying
 8
     To Intimidate her.      She constantly ignored him.     She finished her work
9
     And closed the register and removed her backpack from the cabinet,
10
     And Ms. Hukman had the cabinet key because worked grave yard by
H
     Herself and felt safer to lock her backpack because she had her
12
     Computer and wallet in her backpack. The Cabinet key was missing
13
     For a while. Mr. Turner came out of nowhere claiming the cabinet
14
     Key .no one use the cabinet key only Ms. Hukman.
15
               Mr.   Turner was yelling and screaming very rude and called Ms.
16
     Hukman a Terrorist. He demanded the key and the key dropped and made
17
     Such a big deal out of it.
18             He blocked Ms.       Hukman entry to go to the bathroom and Ms.

19   Hukman had to call the police to advise them about the chemical
20   Poisoning that,      he was using and the drop that, he was receiving

21   On a daily basis. Ms. Hukman Left the store and sat in her car and

22   Was talking to the Police and told her to wait till they talk to

23   Ms. Turner.      Ms. Hukman left when the police spoke to Mr. Turner.

24             Mr.   Nakoma was advised and He wrote a false statement

25   About obtaining the store key, not the cabinet key and he also

26
     Stated that, Ms. Hukman had to leave the store. Ms. Hukman left

     The store and she was in her car. He is the same person Mr.          Nakoma
27

     Who denied Ms.      Hukman three Promotion when the promotion was?
28
     REQUEST FOR JURY TRIAL - 1 1
                Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 42 of 60




                                                             tion because of her
                                     qualified for the promo
1
             Available? And she was
                                                              like her to be
2                                     origin Iraq he did not
             Accent and Her national
                                                                  re manager promotion
3                                      ething to do with the sto
             Promoted. He also had som
                                                                , Mr. Nakoma refuse
4                                      mentioned to Ms. Hukman
             Because Mr. Whitmore had
                                                               ager, the other
                                     be a supervisor or a man
             To train Ms. Hukman to
5

                                                               rs Position (Mexican)
                                      moted to a Store Manage
6
             Supervisors who were pro
                                                                 .
                                       Plaintiff protected class)
    7        He train them (out of the
                                                                                   ter about
                                                 .   Ms.   Hukman also wrote a Let
    8                However On March 17th- 2020
                                                                 she discriminated
                                        by Lisa Delgado and how
    9        Denying her the Promotion
                                                               t, she does not
                                    interview and claimed tha
io           Against her during the
                                                                  ted to the store
                                        n, others who were promo
ii           Qualify for such a positio
                                                                     erience and out
                                        have a college degree, exp
12           Manager position does not
                                                                n last name)
                                      class (Mr. Ramon) (unknow
13           of Ms. Hukman Protected
                                                                   who were from
                                         Jr. (Mexican) and others
    14       (Mexican), Mr. Eric Rules

    15
              India were promoted.
                                                                            crimination
                                                ut constant harassment, Dis
                     Ms. Hukman complained abo
    16
                                                                In March 17th, 2020.
                                       promotion in her letter
               Retaliation and denied
    17
                                                                         an resources
                                              emailing the Letter to Hum
                    immediately right after
                                                            retaliated against Ms.
    18

              MS. Petra Armijo
                                (human Resources Director)
    19                                                              investigation,
                                         ail suspended her pending
              Hukman and send her an em
    20                                                          e happened with Mr.
                                      Hukman. Called it an issu
              Without Talking to Ms.
                                                                    0 and she did not
                                          about him in February 202
    21
              Turner who she complained
        22
                                      Human Resources.
               Receive an answer from
                                                              knowledge) about Mr.
                                    2020 (Ms. Hukman had no
        23
                       On March 18th,
                                                                 tion in Terrible
        24
                                        eau of Federal Investiga
               Turner arrest by the Bur
        25                                  Illegal activity.
               Herbst Store for committing
                                                                         Ms. Hukman
                                                 Ms. La Madrid contacted
                      Ms. Armijo (Mexican) and
        26

                                                                     Mr. Turner arrest
                                           did not advise her about
               And took her statement and
        27


        28
                                      - 12
               REQUEST FOR JURY TRIAL
       Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 43 of 60




 1   Ms.    Armijo stated that,      she will   contact Ms.   Hukman when she is ready

2    To make her decision about the suspension.

               Ms.    Hukman was contacted on March 23rd,       2020 and offered her
 3


4
     A separation from the company forcing her to quit her job or to

     Transfer but,       it’s not a good idea because, Ms.        Hukman is a trouble
 5

     And constantly complaining about various issues,              is better for you to
6

     Accept the separation.
 7
               Ms.    Hukman was   forced to quit by Ms.      La Madrid and Ms.   Armijo
 8
     Ms.    Hukman had no choice but to leave the company.           She was
 9
     Suspended for no reason and Terrible Herbst denied her four promotions
10
     Refused that,       she take any lunch time,     Breaks,    denied her benefit
11
     And she was not giving any raise from October 2017 till March 2020
12
     And Ms. Armijo told her very clearly that,            nothing is going to change
13
     She is not going to get promoted or get paid for lunch or take a lunch
14
     Were others were allowed to take Lunch
15
               Later with the pandemic and Ms.        Hukman couldn’t find a job
16
     Field for unemployment and Terrible Herbst human resources and the
17
     Employees wrote false statement and the unemployment division were
18
     Not fair. Ms.       Hukman was denied unemployment benefit because, Terrible

19   Herbst claiming that,         Ms.   Hukman used the unemployment money to

20   Donate to Terrorist Group, because of her National              origin

21            Ms.    Hukman is Iraqi-Kurdish / American, she lived most of

22   Her life in the United State.           She and her family does not have any

23   Record of violence or terrorism and she does not have any connection

24   With any Terrorist Group.           She want to use the unemployment benefit

25   To pay her bills,       because she couldn’t find a job and was forced to

26
     Leave her Job at Terrible Herbst.

     III.       Jurisdiction and Venue
27

                All    the events referred to in the allegations contained
28
     REQUEST FOR JURY TRIAL - 13
           Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 44 of 60



                                                                  Nevada,   therefore,
1     Herein occurred within the Boundaries of Las Vegas,
                                                         court.
2     Both jurisdiction and venue properly lie With This

3     IIII.      Parties
                                                                      tly and
4
               Plaintiff sheida Hukman, is an individual who is curren

      Was at all    relevant times herein a resident of the state of Nevada
5

      County of Clark,     city of Las Vegas.
6


7              Defendant Terrible Herbst Inc.,     (Defendant)   is an Oil Company

                                                           the laws of the
8     Is a corporation organized and existing by virtue of
                                                          s to their
9     State of Nevada, and will be served with the proces

10    Employment office center at 3670 W Dewey Drive,        Las Vegas, Nevada

11    89118.

12    V          Causes of Action

13    1.         First Cause of Action
                                                               Rights act
14    National origin discrimination in violation of the civil
      Of 1964
15

              Plaintiff hereby,      incorporate by reference, all other paragraph
16

      In This complaint as though fully set forth herein.
17
                                                                 Inc.) and to
              Plaintiff complained to Defendant (Terrible Herbst
18
                                                                   al Origin
      Their Journalist what reasonably. In Good Faith to be Nation
19
                                                            not limited to
      Discrimination. The discriminatory acts included, but
20
      subjecting Plaintiff to loss of her job
21
                                                                        the
              Defendant Terrible Herbst di scriminati ng conduct caused
22
                                                           and economic
      Plaintiff to suffer, harm including emotional stress
23
      LOSS.
24                                                               factor in
              Defendant discriminatory conduct was a substantial
25
      Causing the Plaintiff harm
26
       2.       SECOND CAUSE OF ACTION

                                                                 Act of 1964
       Retaliation in violation of Title VII of the civil Rights
27


 28

       REQUEST FOR JURY TRIAL - 14
              Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 45 of 60




                                                 reference all other paragraph
1               Plaintiff hereby, incorporate by
                                           y set forth herein.
2        In this complaint as through full
                                                t and other agents and employees
3
               Plaintiff complained to defendan
                                                                             ved
                                          reasonably and in good faith belie
4
         Of Terrible Herbst and what she

         To be Retaliation.
5
                                                  were not limited to
               The retaliatory acts included, but
6
                                          Harm, emotional stress and economic
         Subjecting Plaintiff to suffer,
7

          Loss.
8
                                                                 tial   factor in
                  Defendant,   retaliating conduct was a substan
9
         Causing Plaintiff’s Harm.
io
         3.           THIRD CAUSE OF ACTION
11
                                          supervisor
         Denied Hiring the Plaintiff as a
12
                                                  reference. All other paragraph
                 Plaintiff hereby, incorporate by
13
         In this as though fully set forth.
14                                                e times because of her accent
              Plaintiff was denied Promotion thre
                                                                           act
15                                        of Title VII of the civil right
         And national Origin in violation
16
         Of 1964
                                                  the promotion with Terrible
17
               Plaintiff complained about denying
                                             in good faith believed to be
    18
          Herbst and what she reasonably and
                                             civil Rights acts of 1964.
    19    Discrimination in violation of the
                                                ed the Plaintiff harm.
    20         Defendant denying Promotion caus

    21    4.           FOURT CAUSE OF ACTION

                                        ger
    22    Denied Hiring as a Store Mana
                                                    reference,    all other paragraph
    23             Plaintiff hereby, incorporate by
                                            herein.
    24    In this as though fully set forth
                                                 a store Manager by Lisa Delgado
    25
               Plaintiff was denied promotion as
                                              National origin in violation of
    26
          (Mexican) Because of her accent and

          Title VII of the Civil        Rights Act of 1964.
    27
                                                      the promotion with Terrible
                   Plaintiff complained about denying
    28

          REQUEST FOR JURY TRIAL - 15
                  Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 46 of 60



                                                                    ination in
                                        in good faith to be discrim
1            Herbst and she Believe and

             Violation of the civil         rights acts of 1964.
2
                                                                         iff Harm.
                                                motion caused the Plaint
                      Defendant denying the pro
3

             5.           FIFTH CAUSE OF ACTION
4
                                                                      Act of 1964
                                        Title VII of the Civil Rights
             Harassment in violation of
5
                                                                              graph
                                                 by reference. All other para
                   Plaintiff hereby, incorporate
6
                                          forth herein.
             In this as though fully set
7                                                                       ources and
                                              Terrible Herbst Human Res
                    Plaintiff was harassed by
    8
                                                                  of the civil
                                        in violation of Title VII
             Terrible Herbst Employees
    9
             Rights act of 1964.
                                                                       ting factor
                                             harassment, were a motiva
10
                   Plaintiff complaint about
                                                                          Plaintiff
11
                                           an adverse action against the
             In defendant decision to take
12
                                      ent.
             And terminate her employm
                                                                                fer harm,
13                                                t caused the Plaintiff to suf
                      Defendant harassment conduc
14
              Including Emotional        distress and economic loss
                                                                             in causing
                                                  t was a substantial factor
                      Defendant harassment conduc
15


    16
              The Plaintiff Harm
    17
              6.              SIXTH CAUSE OF ACTION
                                                                        ium for
                                         as 401K Plan and Language prem
    18        Denied Paying Benefit such

    19        Speaking Spanish
                                                   by reference,      all other paragraph
    20                 Plaintiff herby incorporate
                                          fully set forth herein.
    21        In this COMPLAINT as though
                                               rible Herbst several times and
    22             Plaintiff Complained to Ter
                                                                       awarded
                                        obtaining benefits and to be
    23        Terrible Herbst about not
                                                                            e a
                                                 differential Treatment, wer
    24                 Plaintiff complaint about
                                                                           Action against
                                              ant Decision to take adverse
        25        Motivating factor in Defend

        26
                  The Plaintiff.
                                                                                   in
                                                     duct was a substantial factor
                        Defendant discriminatory con
        ri
                                             .
                  Causing the Plaintiff Harm
        28

                  REQUEST FOR JURY TRIAL - 16
                   Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 47 of 60



                                            ION
1            7.        SEVENTH CAUSE OF ACT
                                                                    iff Paid Lunch Time
                     ant Te rrible Her bst Denied paying the Plaint
             Def end                                             shift
2
                                         ch or breaks during her
             Or allow her to take Lun
                                                                    other Paragraphs in
3                                            orate by reference all
                   Plaintiff hereby incorp
4                                         fully set forth herein,
             This complaint as though
                                                                          take a Paid
                                               by Terrible Herbst Inc. to
5
                  Plaintiff was not advised
                                                                    for (10 minutes)
                                          two breaks every 4 hours
             Lunch (Half an Hour) and
6

                                                                             ing her
                                                taking Lunch and breaks dur
    7             Plaintiff complaint of not
                                                                  t she reasonably and
    8           ift to Te rrib le Her bst Human Resources and wha
             sh
                                                                  of Title VII of
                                      discrimination in violation
    9        In good faith believe is

10           The civil      rights acts,
                                                                      Plaintiff to
                                           olve the issue caused the
11                Defendant Failure to res
                                                                  ic Loss.
                                        otional stress and Econom
12            suffer Harm, including Em
                                                                       tor in causing
                                            duct was a substantial fac
13                Defendant retaliatory con

    14        The Plaintiff Harm.

              8.          EIGHTH CAUSE OF ACTION
    15
                                                                    employment (forced
                  endant Terrib le Her bst terminated the Plaintiff
              Def
    16
              Her to quit)
    17
                                                                                  Paragraph
                                                  te by reference .All other
                     Plaintiff hereby, incorpora
    18
                                             fully set forth herein.
              In this complaint as though
    19                                                                        Failure
                                                 assment, Discrimination,
                     Plaintiff complaint of Har
    20                                                                      intiff pending
                                             Director suspended the Pla
              To promote, Human Resources
                                                                          her a separation
                                            contacted her, she offered
    21
              Investigation and when she
                                                                          iff constantly
                                           e she claimed, that Plaint
        22
               From Terrible Herbst becaus
                                                                     , Harassment
        23
                                         ination, Denied Promotion
               Complaining about Discrim
                                                                          its. It’s better
        24                                  Lunch and breaks and Benef
               Retaliation, denied paying
                                                                       what the plaintiff
        25                               from Terrible Herbst, and
               That, Plaintiff separate
                                                                      tion
        26                                 good faith is discrimina
               Reasonably believe and in
                                                                               Failure to
                                                  assment, Di scrimi nation ,
        27
                      Plaintiff complaint of Har
        28
                                         - 17
                  REQUEST FOR JURY TRIAL
                  Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 48 of 60



                                                                  benefit, were a
                                               and Break time and
1            Promote,  denied paying Lunch
                                                                                tion and
                                                             take an Adverse Ac
                      ng fac tor  in  De fendant decision to
2            Motivati
                                                                      te her employment)
                          se pa rat ion (Fo rce her to quit) (termina
3            Offer her a
                                        N
             9.    NINTH CAUSE OF ACTIO
4
                                                                               vada Unemployment
                                                   statement with the Ne
             Defendant made a false                   d   the   Plaintiff une  mp  loyment Benefit
5                           cla  im   and     de nie
             Insurance
                                                                                       All other paragraph
    6                           tiff   he  reb  y,   inc  orp orate by reference.
                     Plain
                                                                            n
                                                fully set forth herei
    7
             in this complaint as
                                                                                                         n
                                                                                    ed on National Origi
                                                         of Discrimination bas
    8                 Plaintiff Complaint
                                                                                                      rvisor
                                                                                Herbst Employee supe
                           wa  s  ca  lle d    a  Te  rrorist by terrible
    9         Iraq and
                                                                                      Had a Representative
                               da  nt   ret  ali ate  d    ag ainst Plaintiff and
10                    Defen
                                                                               Referee and claim the
                                                 ent personnel and The
11            To call the Unemploym
                                                                                   a Terrorist Group.
                       tiff   is   pa yin  g   the    unemployment money to
    12         Plain
                                                                            ney.
                                                   the unemployment mo
    13         Should not be awarded
                                                                                           when Plaintiff
                                   nta   cte d   the    Jud  ge in the District Court
    14
                       Also co
                                                                                                    Judge
                                                                              someone contact the
                      led   the    cas  e   and    Terrible Herbst had
               Ap pea
    15
                                                                            tiff is paying the
                                                 claimed that, Plain
               And spoke to her and
    16
                                                                                          nced the Judge
                             ent   be   ne  fit   to   a  Te  rrorist Group had influe
               Unemploym
                                                                                                       .
                                                                                ghed at the Plaintiff
    17
                                                   miss the case and Lau
               And the Referee to dis
        18                                                                        th believe it’s
                    wh  at   Pl   ain   tiff   rea  sonably and in good fai
                And
        19                                                                    ,
                                                  sment and retaliation
                Discrimination, Haras
                                                                                           iation caused the
        20
                                    nt    Ha  ras  sm ent  ,  Dis crimination and Retal
                        Defenda
                                                                                                     nomic
                                                                               nal distress and Eco
                                                 harm, including emotio
        21
                Pl ain   tiff   to  su   ffe r
        22
                  Loss .
                                                                   n Plaintiff was
        23                                   ying unemployment whe
                        Defendant denied pa
                                                                                 take an
                                                            fendant decision to
        24                            tivating factor in de
                  Qualified were a mo
                                                             cause her harm
         25                            st the Plaintiff and
                  Adverse action again
         26
                  V.       Request for Relief
                                                                    Defendant Terrible
         27
                        for e Pl ain tiff req uest a Relief against
                  Where
         28
                                      AL - 1 8
                  REQUEST TOR JURY TRI
                Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 49 of 60




1            Herbst as follows:
                                                                                        interest
                                               ,   Lost overtime   ,Lost 401K Plan plus
                1, Back Pay ,      Benefits
2

                                                                           a supervisor and
3
                                    m Pay,           Lost Promotion pay as
             Spanish Language Premiu
4
              Store   manager.

5
                                                                    interest and tax
                                 Insurance,    Social Security Plus
    6            2. Medical

    7         Consequences


    8            3. Punitive Damages
                                                               suffering / Loss of
                                        s ( emotional pain and
    9
                 4. Compensatory Damage
                                    earning).
10            Reputation and future

              VI.       conclusion
11
                                                                                    s and
                                              reasons,        Plaintiff has a seriou
                         For all the forgoing
    12
                                                            . and the court should
                                     st Terrible Herbst Inc
    13        Plausible Claims again
                                                             nt a Jury trial.
                                       issues raised and gra
    14        Grant the motion on the

    15


    16
                                                            Se)
                                      by Sheida Hukman (Pro
    17         Respectfully submitted

                           Sheida Hukman
        18

               Date:   March 15th,    2021
        19


        20


        21


        22


        23


        24


         25


         26


         27


         28
                                     AL - 19
                REQUEST FOR JURY TRI
                 Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 50 of 60



                                                       Y TRIAL
                                     REQUEST FOR A JUR
1

                                                                                      every
                                                                 by jury for each and
2
                           Plaintiff,   hereby demand a trial

3
                                  right to jury trial.
              claim for which the
4

               Date.   March 15th,   2021
5


    6


    7


    8
              /s/ Sheida Hukman
                                     d by Sheida
               Respectfully submitte
    9

               P.O Box 96321
               Las Vegas, NV 89169
10
                                   gmail .com
               Email -shuckman987@
    11


    12


    13


    14


    15


    16


        17


        18


        19


        20


        21


         22


         23


         24


         25


         26


         27


          28
                                     AL - 20
                 REQUEST FOR JURY TRI
                  Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 51 of 60



                                                 SERVICE
                                  CERTIFICATE OF
1
                                                                                        of
                                                                    15th, 2021. A Copy
                                             rtify that, on March
2
                     I sheida Hukman ce
                                                                  laint Notice of this
                       ing . Em plo ym ent  Discrimination Comp
             The forgo
3
                                                                            ll be served via
                               ele  ctr on ica lly fie ld and Defendant wi
4
             Filling will be
                                 Electronic Email.
              A messenger and by
5

    6


    7

                                 .
    8         Terrible Herbst Inc

    9         3670 W Dewey Drive
                                 89118
              Las Vegas, Nevada                                                                I
    io
                                                                                                   !
    11


    12


    13


    14


    15


     16


        17


        18


        19


        20


        21


         22


         23


         24


         25


         26


         27


             28
                                      IAL - 21
                  REQUEST FOR JURY TR
           Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 52 of 60
                                                                                      Electronically Filed
                                                                                      3/17/2021 11:19 AM
                                                                                      Steven D. Grierson
                                                                                      CLERK OF THE COURT
1    CNND
2                                          DISTRICT COURT
3
                                       CLARK COUNTY, NEVADA
4

5
     Sheida Hukman, Plaintiff(s)                      A-21-831118-C
6                                                     Department 27
     vs.
7

8    Terrible Herbst Inc, Defendant(s)
9

10
                     CLERK’S NOTICE OF NONCONFORMING DOCUMENT
11

12
             Pursuant to Rule 8(b)(2) of the Nevada Electronic Filing and Conversion Rules, notice is
13
     hereby provided that the following electronically filed document does not conform to the
14
     applicable filing requirements:
15
                                                               Order to Proceed in Forma
16         Title of Nonconforming Document:                    Pauperis
17         Party Submitting Document for Filing:               Plaintiff
18
           Date and Time Submitted for Electronic
19         Filing:                                             03/15/21 at 4:50 PM

20
     Reason for Nonconformity Determination:
21

22
                    The document filed to commence an action is not a complaint, petition,
                    application, or other document that initiates a civil action. See Rule 3 of the
23
                    Nevada Rules of Civil Procedure. In accordance with Administrative Order 19-5,
24
                    the submitted document is stricken from the record, this case has been closed and
25
                    designated as filed in error, and any submitted filing fee has been returned to the
26
                    filing party.
27

28

                                                           1



                                           Case Number: A-21-831118-C
          Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 53 of 60



1                   The document initiated a new civil action and a cover sheet was not submitted as
2                   required by NRS 3.275.
3
                    The document was not signed by the submitting party or counsel for said party.
4
                    The document filed was a court order that did not contain the signature of a
5
                    judicial officer. In accordance with Administrative Order 19-5, the submitted
6
                    order has been furnished to the department to which this case is assigned.
7

8                    Motion does not have a hearing designation per Rule 2.20(b). Motions must

9
                    include designation “Hearing Requested” or “Hearing Not Requested” in the
                    caption of the first page directly below the Case and Department Number.
10

11          Pursuant to Rule 8(b)(2) of the Nevada Electronic Filing and Conversion Rules, a
12   nonconforming document may be cured by submitting a conforming document. All documents
13
     submitted for this purpose must use filing code “Conforming Filing – CONFILE.” Court filing
14
     fees will not be assessed for submitting the conforming document. Processing and convenience
15

16   fees may still apply.

17

18
     Dated this: 17th day of March, 2021
19

20
                                           By:    /s/ Marie Kramer
21
                                                  Deputy District Court Clerk
22

23

24

25

26

27

28

                                                         2
         Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 54 of 60



1                                   CERTIFICATE OF SERVICE
2

3           I hereby certify that on March 17, 2021, I concurrently filed and served a copy of the
4
     foregoing Clerk’s Notice of Nonconforming Document, on the party that submitted the
5
     nonconforming document, via the Eighth Judicial District Court’s Electronic Filing and Service
6

7    System.

8

9

10
                                          By:     /s/ Marie Kramer
11
                                                Deputy District Court Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         3
           Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 55 of 60
A-21-831118-C


                                         DISTRICT COURT
                                      CLARK COUNTY, NEVADA


Employment Tort                          COURT MINUTES                                  March 17, 2021

A-21-831118-C          Sheida Hukman, Plaintiff(s)
                       vs.
                       Terrible Herbst Inc, Defendant(s)

March 17, 2021         3:00 AM           Minute Order                   Minute Order:
                                                                        Application to
                                                                        Proceed in Forma
                                                                        Pauperis GRANTED

HEARD BY:       Allf, Nancy                         COURTROOM: No Location

COURT CLERK:        Nicole McDevitt

RECORDER:

REPORTER:

PARTIES
PRESENT:

                                        JOURNAL ENTRIES

- COURT FINDS after review that on March 15, 2021 an Application to Proceed in Forma Pauperis
was filed.

COURT FURTHER FINDS after review that pursuant to NRS 12.015(a), any person who desires to
prosecute or defend a civil action may: (a) File an affidavit with the court setting forth with
particularity facts concerning the person's income, property and other resources which establish that
the person is unable to prosecute or defend the action because the person is unable to pay the costs of
so doing.

COURT FURTHER FINDS after review that on March 15, 2021 a Declaration of Sheida Hukman was
filed.

COURT FURTHER FINDS after review that on March 15, 2021 an Order to Proceed in Forma
Pauperis was filed, however this was labeled as a Motion for Order. The Order filed does not include
 PRINT DATE:      03/17/2021                   Page 1 of 2      Minutes Date:    March 17, 2021
           Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 56 of 60
A-21-831118-C


Judge Allf s signature.

THEREFORE COURT ORDERS for good cause appearing and after review that the Application to
Proceed in Forma Pauperis is hereby GRANTED.

CLERK'S NOTE: This Minute Order was electronically served by Courtroom Clerk, Nicole McDevitt,
to all registered parties for Odyssey File & Serve. /nm 3/17/2021




 PRINT DATE:     03/17/2021                Page 2 of 2     Minutes Date:   March 17, 2021
                    Case 2:21-cv-01279-APG-VCF Document
                                                   >
                                                        1-3 Filed 07/06/21 Page 57 of 60
                                                                                            Electronically
                                                                                            Electronically Filed
                                                                                                           Filed
                                                                                            6/25/2021
                                                                                            6/25/2021 3:35 PM
                                                                                                           PM
                              OFFICE OF THE EX-OFFICIO CONSTABLE                            Steven D. Grierson
                                                                 OF THE COU                 CLERK OF THE COURT
                                                   LAS VEGAS                                               >


                                                    June 16, 2021

                                                                                                                       i




                     SHEIDA HUKMAN
                     P.O BOX 96321
                    LAS VEGAS, NV 89193

                    In the matter regarding:


                                     Case#:                A-2 1-831 11 8-C

                                 Defendant:         TERRIBLE HERBST INC
                                                    EMPLOYMENT CENTER

                    The paperwork for your Summons was
                                                       SERVED.

                    Thank you for the opportunity to assis
                                                           t you with your case. Should you have
                    questions or concerns in the future,
                                                          please do not hesitate to contact this
                    office.



I
                                                             Sincerely,


                                                             Office of the Ex-Officio Constable




                                                     By:                         VA
                                                               Office of the Ex-Officio Constable Clerk




    (




        I




            »                     301 E. Clark Avenue Suite 100 • Box 5521
                                                                           10
                                           Las Vegas, NV 89155-2110
                                     (702) .455-4099 • Fax: (702) 385-2436                                         *
                i




                                                Case Number A-21-831118-C
                                                Case Number: A’21iS21118-’C
                                                         4

                       Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 58 of 60
                                                                                            tVTC:
                                  OFFICE OF THE( EX-OFFICIO CONSTABLE
                                                                                            CASE         -2/-^3///y- C
                                     301 E. CLARK AVE., STE. 100, LAS VEGAS, NV 89101
                                                                                            COURT DATE:

                                                                                            ZIP CODE:.
                                            CIVIL PROCESS FORM
                                                                                            SERVICE FEE:' ^33 oC>
              PLEASE COMPLETE THE FOLLOWING INFORMATION ABOUT THE PERSON OR COMPANY WE ARE SERVING

             Name and Title of Person to be served. IF COMPANY CORPORATION, PROVIDE THE OWNER NAME,
             CORPORATE OFFICERS OR RESIDENT AGENT.

             NAME OR BUSINESS:                       V-I-Cy                             A\Aa~T Cppfjpt/ JiOpf
                                                                                                                         j
         HOME ADDRESS/Aptor Ste #/Zip Code:                   VJ                                    A? \/
         EMPLOYER AND EMPLOYER ADDRESsTbevVX big lAerloSF 3hC r                k^^C-P/
 £       BEST TIME TOiSERVE DURING NORMAL BUSINESS HOURS: HOME:                          WORK:

r\_      PHONE # OF PERSON TO BE SERVED: HOME/WORK:. 1^-                        MOBILE;                     .^0
                                                                                                                         t




         DESCRIPTION: RACE:          SI         AGE:          HT:                   HAIR:        ^rEYES:     r
1 >->
         VEHICLE: YEAR:      .^MAKE:             BODYSTYLeT                 ^COLORT^^         PLA;           ro              t




         OTHER INFORMATION TO HELP US SERVE THE DEFENDANT:^Tk^ Syvt
              ^Tocy\
               °(oa
         PLAINTIFF NAh/IE: S                                            TELEPHONE # 2i3-'-£/Sb-/7^
        ADDRESS:       ho                          La*                  A)J
                                                                                                                         *

                                              DEPUTY WORKSHEET

        DEPUTY ASSIGNED:                                            DATE:

                                                  SERVICE ATTEMPTS

        1.    DATE:                TIM             LOCATIONS:

        2.    DATE:                TIME:           LOCATIONS:
                                                                                         SERVED                          3

        3.    DATE:                TIME:           LOCATIONS:


        DEPUTY NOTES:


                            £&(/(££>
-4
                                                  ’I
                                                            I
     Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 59 of 60




                                                                                                                      1
     Your Name:                                                                                                       I

     Address:
                    IV hN 8*11^
     Telephone: JU 3
     Email Address:
     Self-Represented


                                                DISTRICT COURT                                                        I
                                          CLARK COUNTY, NEVADA



                                                                CASE NO.:
                     Plaintiff,
     vs.
                                                                DEPT:


 ~ngfciz.)E>ti* Wtettr
                     Defendant.



                                            AFFIDAVIT OF SERVICE
                      (thisform is to be completed by the person who serves the documents)

                                                                 A. Longo P# 9583
                                                                                                   , declare
     I, (name ofperson who served the documents)
                                                                                                                      i
           (complete EVERY SECTION below)'.



           1.   I am not a party to or interested in this action and I am over 18 years of age.


           2.   I was asked to serve legal documents by (name ofthe
                                                              of    party who askedyou to serve the
                documents)                                                   check one)
                       I know this person because (describe how you know    the person, for example,
                       fi,we work together, " "roommates" etc.)                                             .
                     yi JMn not know the person above.


            3. What Documents You Served. I served a copy of the (S check all that apply)
                        Complaint for

                    f[2MSummons

                '       Joint Prelimin ary Injunctio
                                   rnillalj           n
                                            ijijunvtivu                 .




                        Other:                                'Fofc-                                              I




                                                                                           Affidavit of Service
     © 20 16 Family Law Self-Help Center                                                                          i

                                                          Page 1 of 2
     Case 2:21-cv-01279-APG-VCF Document 1-3 Filed 07/06/21 Page 60 of 60                                                            I
r'
                                                                                                                                     I




                                                                                                                                     I
         4.    Who You Served. I served the               check one)

                       Plaintiff

                       Defendant


         5.    When You Served.                 1 1 personally served the documents on (date you served the
               documents) (month)                                                         (day) IS _, 20^-4 at the
               hour of (time)C@[ sS^glC.m.                 p.m.

         6.    Where You Served. I personally delivered and left the documents with (S check one)

                   yqJThe Party to the Case, I served the documents on the party at the location
               /       below, (complete the 'details below)


                       Name of Person Served    .      _                         .   kc            .   ..



                       Moress Where Served ,                       .      x /             .. . >

                                               1/gfaAS All/ gUtt?
                       City, Statefzip Code



                       A Person Who Lives with the Party'. This is a person of suitable age and
                       discretion who lives with the party, (complete the details below)


                       Name of Person Served



                       Address Where Served



                       City, State, Zip Code



         7. I am not required to be licensed under Chapter 648 of the Nevada Revised Statutes or
            another provision of law because I am not engaged in the business of serving legal
              process within the state of Nevada.

     I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAW OF THE STATE
     OF NEVADA THAT THE FOREGOING IS TRUE AND CORRECT.

     DATED (month)                                                     (day) I               .0


                                 Server’s Signature: _
                                 Server’s Printed Name:
                                                                       &f-t - /yyO
                                                                       //                                   l-b/J bO
                                 Residential I Business Address:            !                          gA-sr czaEK
                                 City, State, Zip: .                     /gfavtg                       A/l/
                                 Server’s Phone Number: lo2~-                                                              9
                                                                                                              Affidavit of Service
     ©2016 Family Law Self-Help Center
                                                          Page 2 of 2
